Case 3:19-cv-00212-JAM Document 37-2 Filed 07/02/19 Page 1 of 48




                EXHIBIT A
    Case 3:19-cv-00212-JAM Document 37-2 Filed 07/02/19 Page 2 of 48
      Case 3:19-cv-00212-WWE Document 26-2 Filed 05/10/19 Page 2 of 48




Student Handbook

This handbook contains many of the policies and procedures for students at Fairfield University. It also
contains information about Fairfield's history, mission, and culture, as well as a number of the services
and resources available to students.

The policies contained in this handbook are applicable to all Fairfield University students -
undergraduate, graduate, and part-time. Students are responsible for being aware of these policies and
following them accordingly. Responsible behavior is expected of Fairfield students, wherever they are,
and the Student Conduct Code applies to students both on and off campus. Enrollment at Fairfield
University implies acceptance of these policies and procedures and makes them binding on all Fairfield
students.

The provisions of this handbook are not to be regarded as an irrevocable contract between Fairfield
University and its students. The University reserves the right to change any provision or requirement at
any time.

Web Resources

Fairfield University: fairfield.edu
Fairfield Stags (athletics): fairfieldsta~s.com
My.Fairfield: mv.Fairfield.edu
StagCard Online Office: sta~cardonline.com
Bookstore: fairfield.edu/bookstore
Webster Bank Arena at Harbor Yard: www.arenaatharboryard.com
Students 411: fairfield.edu/students
    Case 3:19-cv-00212-JAM Document 37-2 Filed 07/02/19 Page 3 of 48
      Case 3:19-cv-00212-WWE Document 26-2 Filed 05/10/19 Page 3 of 48




policies and procedures along with crime statistics as required. A copy of this report may be obtained at
the department office in Loyola Hall, Room 2, or by calling the department at 203-254-4090.

The Department of Public Safety is open 24 hours per day, 365 days a year. The University is in
compliance with the Student Right to Know and Campus Security Act (PL 103-542).

Non-Discrimination Statement

Fairfield University admits students of any sex, race, color, marital status, sexual orientation, gender
identity, religion, age, national origin or ancestry, disability or handicap, to all the rights, privileges,
programs, and activities generally accorded or made available to students of the University. It does not
discriminate on the basis of sex, race, color, marital status, sexual orientation, gender identity, veteran's
status, political ideology, religion, age, national origin or ancestry, disability or handicap in
a dministration of its educational policies, admissions policies, employment policies, scholarship and loan
programs, athletic programs, or other University-administered programs.

Family Educational Rights and Privacy Act (FERPA) Annual Notice

In accordance with the Family Education Rights and Privacy Act (FERPA) as amended, Fairfield University
provides the following notice to students regarding certain rights with respect to their educational
records. FERPA rights apply to students "in attendance" (regardless of age) and former students. For
purposes of the University's FERPA policy, a student is considered "in attendance" the day the student
first attends a class at the University. That is the day that the FERPA rights described in this policy go into
effect for the student.

The rights afforded to students with respect to their education records under FERPA are:

1. The right to inspect and review the student's education records within 45 days of the day the
University receives a request for access. Students should submit to the registrar, dean, head of the
academic department, or other appropriate official, written requests that identify the recard(s) they
wish to inspect. The University official will make arrangements for access and notify the student of the
time and place where the records may be inspected. if the records are not maintained by the University
official to whom the request was submitted, that official shall advise the student of the correct official to
whom the request should be addressed. While students have the right to inspect and review their
academic records and, in general, have the right to transcripts of their academic records, the University
reserves the right to refuse to provide transcripts of academic records for reasons such as nonpayment
of financial obligations.

2. The right to request the amendment of the student's education records that the student believes are
inaccurate or misleading. Students may ask the University to amend a record that they believe is
inaccurate or misleading. They should write to the University official responsible for the record, clearly
identify the part of the record they want changed, and specify why it is inaccurate or misleading. If the
University decides not to amend the record as requested by the student, the University will notify the
student of the decision and advise the student of his or her right to a hearing regarding the request for
amendment. Additional information regarding the hearing procedures will be provided to the student
when notified of the right to a hearing.

                                                                                                            11
Case 3:19-cv-00212-JAM Document 37-2 Filed 07/02/19 Page 4 of 48
Case 3:19-cv-00212-WWE Document 26-2 Filed 05/10/19 Page 4 of 48




  Accessibility
  Fairfield .University is committed to providing qualified students with disabilities an
  equal opportunity to access the benefits, rights, and privileges of its services, programs
  and activities in an accessible setting. In compliance with Section 504 of the
  Rehabilitation Act, the Americans with Disabilities Act, and applicable state law, the
  University provides reasonable accommodations to reduce the impact of disabilities on
  academic functioning or upon other major life activities. The Academic and Career
  Development Center is responsible for evaluating and coordinating appropriate
  academic and campus life accommodations for students with disabilities. Students with
  disabilities or temporary impairments seeking accommodations because of a disability
  or temporary impairment must contact the Academic and Career Development Center
  a s early as possible in the semester to .complete the registration process for
  accommodations. Once a student with a disability has registered and has been approved
  for accommodations, the student is responsible for providing his or her accommodation
  letter to each of his or her professors. Students with accommodations are encouraged
  to set up a meeting with their professors at the beginning of the semester to discuss
  how their accommodations will be implemented, If a student with a disability feels
  discriminated against on the basis of their disability or feels that they have been denied
  access or accommodations they are legally entitled to, they are encouraged to review
  the University's disability grievance procedure located in the Students with Disabilities
  section of the Student Handbook. Students can also contact the Academic and Career
  Development Center to learn more about the disability grievance procedure.

  Project Excel
  Project Excel is a TRiO Student Support Services (SSS) Program funded by the US
  Department of Education for first-generation college students, students whose families
  meet the federal guidelines for income, or individuals with disabilities. The programs'
  overall objectives are to increase and support the retention of participants, ensure that
  participants are in good academic standing at the University and to have participants
  graduate in a timely way. Project Excel works to accomplish its objectives by providing
  a n array of support services including academic advising and mentorship, academic
  tutoring, assistance with financial aid and scholarship searches, financial aid and
  economic literacy education, and graduate and professional school planning assistance.

  Career, Leadership, and Professional Development
  The Academic and Career Development Center serves undergraduate and graduate
  students while also working with individual schools, academic departments, and Alumni
  Relations to sponsor a number of career development and post-graduation- programs
  and services. Counselors provide individual counseling to all students whether they are
  considering the corporate job market, non-profit sector, graduate/professional school,
  or post -graduation service work. They assist students with resume writing, cover letters,
  a nd interviewing skills. "Mock Interviews" with alumni, mentors, recruiters, and staff are
  available. For those who are unsure of their career goals, career assessment activities
                                                                                           16
    Case 3:19-cv-00212-JAM Document 37-2 Filed 07/02/19 Page 5 of 48
     Case 3:19-cv-00212-WWE Document 26-2 Filed 05/10/19 Page 5 of 48




The StagAlert system is able to send messages simultaneously as voice calls, text messages, and e-mail
messages. Depending on the nature of the situation, any or all of these methods may be used to
communicate with the intended recipients.

In order to maximize the efFectiveness of emergency notifications, StagAlert will generally be deployed
in limited situations, such as:

   1. When there is a clear and active (e.g., in progress or pending) emergency or risk to the
      University community that requires both notification and immediate action by the intended
      recipients.
      Weather-related delays or closings that affect the start or end of classes, potential damage to
      property, or the reduced availability of essential University services.

Students, faculty, and staff are able to designate one mobile phone number for the receipt of StagAlert
voice calls and/or text messages. Any StagAlert e-mail messages will automatically be sent to the
preferred e-mail address on record (e.g., University-issued accounts). Students, faculty, and staff will be
reminded at least annually to review and update their information online. Similarly, test messages will
be sent, at least annually, to all students, faculty, and staff. Students can also update #heir information
anytime in person at the Office of the University Registrar, and faculty and staff can do so at the Office
of Human Resources.

The University reserves the right to utilize StagAlert, at its sole discretion, for purposes other than those
outlined above. Additionally, StagAlert is not intended to be a substitute for more traditional
communication methods (verbal, written, or electronic), and students, faculty, and staff should not rely
exclusively on receipt ar non-receipt of StagAlert messages to take appropriate actions in the event of
an emergency.

Non-Discrimination and Harassment Policy

    I.   Policy Statement

    A.   Qiscrimination

Fairfield University does not discriminate on the basis of race, color, sex, sexual orientation, gender
identity; gender expression, marital status, veteran's status, political ideology, religion, national or
ethnic origin, age, or disability in the administration of educational policies or programs, admission and
employment policies, scholarship and loan programs, and athletic and other school-administered
programs. As a Catholic, Jesuit institution, Fairfield University values and celebrates the diverse
backgrounds, cultures, expe-riences, and perspectives of our community, Through the promotion and
protection of diversity, the Fairfield University community creates an environment where holistic
development, academic excellence, and a commitment to the well-being of others can flourish. The
University is committed to maintaining a diverse and multicultural community in which the dignity and
worth of each of its members is respected. The University strongly condemns any unlawful or wrongful
discrimination against the rights of others,



                                                                                                           C~~:
    Case 3:19-cv-00212-JAM Document 37-2 Filed 07/02/19 Page 6 of 48
      Case 3:19-cv-00212-WWE Document 26-2 Filed 05/10/19 Page 6 of 48




    B. Harassment

Fairfield University is committed to a workplace and educational environment that is free of sexual and
other unlawful harassment and where the dignity and worth of each of its members is respected. Sexual
harassment is a type of discrimination prohibited by federal laws such as Title IX of the Education
Amendments of 1972 and Title VII of the Civil Rights Act of 1964 and by Connecticut law. As a matter of
University policy, sexual or other unlawful harassment occurring in the course of any University activity
is prohibited. Harassment on the basis of race, color, sex, sexual orientation, gender identity, gender
expression, marital status, veteran's status, political ideology, religion, national or ethnic origin, age, or
disability is a violation of this policy.

    C. Scope

These policies on discrimination and harassment apply to all Fairfield University students, student
groups, faculty, staff, administrators, independent contractors, and all others engaged in University
activities. Consistent with Title IX, Fairfield University has designated Christine Donahue Brown as Title
IX Compliance Coordinator, and William Johnson at the Title IX Compliance Investigator.

Christine Donahue Brown J.D.
Executive Assistant to the Executive Vice President &Title IX Compliance Coordinator
Phone: 203-254-4000, ext. 3329
E-mail: cbrown@fairfield.edu

William Johnson
Associate Dean of Students
Phone: 203-254-4000, ext. 2890
E-mail: wiohnson@fairField.edu

    D. Relationship with Academic Freedom and Freedom of Expression

Fairfield University is committed to protecting the academic freedom of its faculty and the freedom of
expression of all members of the University community. That commitment is reflected in the University's
policies on academic freedom and freedom of expression. Academic freedom and freedom of
expression include the expression of ideas, controversial and otherwise, both within and outside the
c lassroom and in keeping with different responsibilities within the workplace on campus. The policies on
discrimination and harassment are to be applied in a manner that is balanced against, consistent with,
and protective of, the rights of academic freedom and freedom of expression of all parties to a
complaint and as set forth in University policy.

    11. Prohibited Conduct

     A. Discrimination

Fairfield University values, celebrates, and supports a diverse living and learning community. Consistent
with this and with the law, Fairfield University does not discriminate on the basis of race, color, sex,
sexual orientation, gender identity; gender expression, marital status, veteran's status, political
                                                                                                             46
    Case 3:19-cv-00212-JAM Document 37-2 Filed 07/02/19 Page 7 of 48
      Case 3:19-cv-00212-WWE Document 26-2 Filed 05/10/19 Page 7 of 48




ideology, religion, national or ethnic origin, age, or disability in the administration of educational policies
or programs, admission and employment policies, scholarship and loan programs, and athletic and other
school-administered programs. It is a violation of this policy to discriminate or retaliate against any
student because he or she has opposed any discriminatory practice at the University, or because the
student has filed a complaint, testified, assisted, or participated in any process designed to address
and/or resolve an allegation of discrimination.

    B. Harassment

Fairfield University defines harassment as verbal or physical conduct based on a person's race, color,
sex, sexual orientation, gender identity, gender expression, marital status, veteran's status, political
ideology, religion, national or ethnic origin, age, or disability that is sufficiently severe, pervasive,
persistent, or patently offensive that it has the purpose or effect of denying or limiting a student's ability
to participate in or benefit from the educational program, or that creates an intimidating, hostile, or
offensive working, educational, or living environment. To constitute harassment, the conduct must
include something beyond the mere expression of views, words, symbols, or thoughts that some person
may find offensive. The alleged conduct will be viewed from both a subjective (the complainant's) and
an objective (reasonable person's) viewpoint, and take into consideration all surrounding circumstances.
Included within this definition is bias-related harassment, which is language or behaviors that
demonstrate bias against persons or groups because of race, color, ethnicity, religion, faith, national
origin, political orientation, or sexual orientation. Some incidents of bias-related harassment may rise to
the level of a hate crime. Hate crimes are defined by state and federal law, and typically involve a crime
that is motivated by bias, and results in physical harm to person or property.

    C. Sexual Harassment

Sexual harassment is a form of harassment with specific, distinguishing characteristics. Sexual
harassment includes, but is not limited to, unwelcome sexual advances, direct or indirect sexual
demands, requests for sexual favors, sexual comments, gestures, or other physical actions of a sexual
nature when:

         1. Submission of such conduct is made either explicitly or implicitly a term or condition of an
            individual's educational success,
         2. Submission to or rejection of such conduct by an individual is used as the basis for
            educational decisions affecting the individual, or
         3. Such conduct has the purpose or effect of unreasonably interfering with an individual's
            academic performance or creating an intimidating, hostile, or offensive educational
            environment.

Furthermore, the University considers it a violation of an individual's rights to retaliate against a person
who has initiated an inquiry or complaint having to do with harassment, and/or to instigate any other
person to participate in such activity.

     III. Procedures for Resolution of Claims of discrimination or Harassment



                                                                                                             47
    Case 3:19-cv-00212-JAM Document 37-2 Filed 07/02/19 Page 8 of 48
     Case 3:19-cv-00212-WWE Document 26-2 Filed 05/10/19 Page 8 of 48




Sexual Misconduct Policy

1. Statement of Intent

Fairfield University ("University") is committed to providing a learning environment free of gender-based
discrimination, including sexual harassment. Sexual misconduct is a form of sexual harassment
prohibited by this policy, This policy is intended to guide students on the University's general response
policy to incidents of sexual misconduct, the resources available to victims of sexual misconduct, and the
sexual misconduct prevention initiatives of the University.

 2. Title IX Compliance Notice

The University does not discriminate on the basis of sex in its educational programs and activities, and
Title IX requires that it not discriminate in such a manner. Sexual misconduct is a form of gender-based
discrimination prohibited by both this policy, Title IX, and otherfederal and state laws. Inquiries
concerning the application of Title IX may be made to the University's Title IX Compliance
Coordinator/Investigator.

Christine Donahue Brown, J.D.
Executive Assistant to the Executive Vice President &Title IX Compliance Coordinator
Phone: (203) 254-4000, ext. 3329
E-mail: cbrownC~fairfield.edu

William Johnson
Associate Dean of Students &Title IX Compliance Investigator
Phone: (203) 254-4000, ext. 2890
E-mail: wlohnson@fairfield.edu

 3. Definitions

For purposes of this policy, the following terms shall be defined accordingly:

"Affirmative Consent" means an active, clear and voluntary agreement by a person indicating a
willingness to do the same thing, at the same time, in the same way to each other. Affirmative Consent
is required for all sexual contact and activity with another person. Consent for one activity does not
mean consent for all activities. Consent may be withdrawn at any time. Mutually understandable
consent is almost always viewed under an objective, reasonable person standard. The only context in
which mutually understandable consent would be viewed under a subjective standard is in the instance
of along-standing relationship where a couple have established patterns of communicating consent, but
even then there must still be evidence of free and knowing participation to establish consent. Effective
consent is informed consent which is freely and actively given. Consent which is obtained through the
use of fraud, force (actual or implied), threats, intimidation, or coercion is ineffective consent. Past
consent does not imply future consent. Consent may never be given by a minor (in Connecticut, those
                                                                                                         61
     Case 3:19-cv-00212-JAM Document 37-2 Filed 07/02/19 Page 9 of 48
      Case 3:19-cv-00212-WWE Document 26-2 Filed 05/10/19 Page 9 of 48




not yet 1$ years of age). Mentally disabled persons cannot give effective consent to sexual activity.
Physically incapacitated persons cannot give consent. One who is impaired as a result of alcohol or other
drug consumption (voluntary or involuntary) or who is unconscious, unaware, or otherwise physically
helpless, is incapable of giving consent. The inability to perceive capacity to consent does not excuse the
behavior of the person who initiates, or furthers, the sexual interaction.

"Force" shall mean the use of physical violence and/or imposing on someone physically to gain sexual
access. Force also includes threats, intimidation, implied threats, and coercion. There is no requirement
that an individual resist the sexual advance or request, but the presence of resistance is a clear
demonstration of non-consent.

"Intercourse" shall mean vaginal penetration by a penis, object, tongue, or finger; anal penetration by a
penis, object, tongue, orfinger; and oral copulation (mouth to genital contact or genital to mouth
contact), no matter how slight the penetration or contact.

"Sexual Contact" shall mean intentional contact with the breasts, buttocks, groin, or genitals; or
touching another with any of these body parts; or making another touch you or themselves with or on
any of these body parts; and intentional bodily contact in a sexual manner even if not involving contact
with, of, or by breasts, buttocks, groin, genitals, mouth, or other orifice.

"Proceeding" includes but is not limited to any hearing conducted by the Office of the Dean of Students
promulgating this policy.

The term "result" refers to a final conclusion of a proceeding where a student will be found either
responsible or not responsible. The term, result, also includes any sanctions referenced in this policy as
well as any other orders issued by the Office of the Dean of Students.

 4. Offenses and Jurisdiction

    a. Offenses

Non-consensual sexual contact, non-consensual sexual intercourse, sexual exploitation, attempted
offenses, child abuse and neglect, stalking, intimate partner violence, intimidation, and retaliation shall
be offenses prohibited by this policy. The elements of each such offense are:

    1. Non-Consensual Sexual Contact: The elements of the offense ofnon-consensual sexual contact
       are:

         a.   any intentional sexual touching,
         b.   however slight,
         c.   with any object,
         d.   by a person upon a person,
         e.   that is without consent and/or by force.

     2. Non-Consensual Sexual Intercourse: The elements of the offense of non-consensual sexual
        intercourse are:
                                                                                                           62
   Case 3:19-cv-00212-JAM Document 37-2 Filed 07/02/19 Page 10 of 48
    Case 3:19-cv-00212-WWE Document 26-2 Filed 05/10/19 Page 10 of 48




            any sexual intercourse,
            however slight,
            with any object,
            by a person upon a person,
            that is without consent and/or by force.

   1. Sexual Exploitation: The elements of sexual exploitation are:

        a. Non-consensual, unjust, or abusive sexual advantage of another

        b, for the benefit of:

        i. the person taking advantage, or
        ii. any person other than the one being exploited,
        iii. where the behavior does not otherwise constitute one of the other sexual misconduct
        offenses.

Examples of sexual exploitation include, but are not limited to, invasion of sexual privacy, prostitution of
self or another, videotaping without knowledge and consent of all parties, peeping tommery,
transmission of HIV or STD, exposure of one's genitals in non-consensual circumstances, engaging in
voyeurism, sexually based stalking or bullying, or inducing incapacitation with the intent to rape or
sexually assault, regardless of whether sexual activity actually takes place.

        Child Abuse and Neglect: Connecticut law defines child abuse and neglect as follows: Child
        abuse occurs where a child has had physical injury inflicted upon him or her other than by
        a ccidental means, has injuries at variance with history given of them, or is in a condition
        resulting in maltreatment, such as, but not limited to, malnutrition, sexual molestation or
        e xploitation, deprivation of necessities, emotional maltreatment, or cruel punishment.
        (Connecticut General Statutes §46b-120). Child neglect occurs where a child has been
        abandoned; is being denied proper care and attention physically, emotionally, or morally; or is
        being permitted to live under conditions, circumstances, or associations injurious to his/her well
        being.
        (Connecticut General Statutes §46b-120).

    3. Attemp[ed Sexual Misconduct: It is a violation of this policy to attempt to commit an offense of
       non-consensual intercourse, non-consensual sexual contact, or sexual exploitation.

    4. Retaliation: It is a violation of this policy to retaliate against anyone who reports (or may report)
       an incident of sexual misconduct, or who pursues (or may pursue) a complaint of sexual
       misconduct, or is (or may be) a witness to an incident of sexual misconduct, or otherwise is (or
       may) otherwise participate in any sexual misconduct investigation and/or disciplinary
        proceeding.

    5. Stalking: A course of conduct directed at a specific person that would cause a reasonable person
       to feel fear. Stalking involves repeated and continued harassment made against the expressed
                                                                                                     63
   Case 3:19-cv-00212-JAM Document 37-2 Filed 07/02/19 Page 11 of 48
     Case 3:19-cv-00212-WWE Document 26-2 Filed 05/10/19 Page 11 of 48




        or reasonably implied wishes of another individual, which causes the targeted individual to feel
        emotional distress, including fear and apprehension. Stalking behaviors may include: pursuing or
        following; non-consensual (unwanted) communication ar contact including face-to-face,
        telephone calls, voice messages, electronic messages, web-based messages, text messages,
        unwanted gifts, etc.; trespassing; and surveillance or other types of observation.

   6. Intimate Partner Violence (also known as Dating Violence) and Domestic Violence:

   a. Intimate Partner Violence (also known as Dating Violence): The use of physical violence, sexual
      violence, coercion, threats, intimidation, isolation, stalking, or other forms of emotional, sexual
      or economic abuse directed towards a current or former intimate partner. This includes any
      behaviors that intimidate, manipulate, humiliate, isolate, frighten, terrorize, coerce, threaten,
      blame, hurt, injure, or wound someone. Behavior can bespoken, written, or physical. Intimate
      partner violence can be a single act or a pattern of behavior in relationships. Intimate partner
      relationships are defined as short- or long-term relationships (cu'rrent or former) between
      persons intended to provide some emotional/romantic and/or physical intimacy.

    b. Domestic Violence: Abusive behavior in an intimate or family relationship where the behavior is
       used to exert power and control over another party in the relationship. Domestic violence can
       include but is not limited to physical, sexual, emotional, economic, or psychological actions or
       threats of actions that influence another person. Behavior can be spoken, written, or physical.

       Intimidation: Intimidation by definition involves the creation of fear in a victim, and the very
        nature of a threat is the creation of fear of negative consequences for the purpose of influencing
        behavior.

b. Jurisdiction

The University's disciplinary jurisdiction is limited to conduct which occurs on campus and certain off-
campus conduct. Off-campus conduct falls within the scope of this policy when the University
determines that such conduct is sufficiently serious that it interferes with, or limits, a student's ability to
participate in or benefit from the University's educational programs. or activities. Examples of off-
campus conduct which the University may exercise jurisdiction over include, but are not limited to, off-
campus parties and school-sponsored programs at off-campus locations and travel associated therewith.

 5. Options for Complainants of Sexual Misconduct

A student in immediate danger should get to a safe place and call the Department of Public Safety at
(203) 254-4090 or dial 911 for the Fairfield Police Department. Similarly, students hurt and in need of
medical attention should call Public Safety at (203) 254-4090 or dial 911.

If a student has experienced sexual violence or assault, there are many resources and options available
to them on and off campus. One goal of this policy is to ensure that victims who report to any University
employee are made aware of and receive necessary or desired services. Below is a list of confidential
and private resources available both on and off campus. if students would like to speak with an off-
campusvictim's advocate immediately, they can call (203} 333-2233.

                                                                                                            64
    Case 3:19-cv-00212-JAM Document 37-2 Filed 07/02/19 Page 12 of 48
     Case 3:19-cv-00212-WWE Document 26-2 Filed 05/10/19 Page 12 of 48




   a. Confidential Resources: INCIDENT IS REPORTED TO CAMPUS OFFICIAL GOVERNED BY
      CONFIDENTIALITY

You can seek confidential services through the following resources:

On-Campus Resources:

Counseling &Psychological Services
(203) 254-4000, ext. 2146

Student. Health Center
( 203) 254-4000, ext. 2241

Ciergy
(203) 254-4000, ext. 3405

Confidential Advisor, Mary Ellen Staudt
(203) 254-4000, ext. 2146

Off-Campus Resources:

The Center for Family Justice
( 203) 333-2233 (sexual assault hotline)
( 203) 384-9559 (domestic violence hotline)

Triangle Community Center, (203) 853-0600

Bridgeport Hospital; (203} 384-3566

Connecticut Office of the Complainant Advocate, (860) 550-6632

b. Private/Non-Confidential: INCIDENT IS REPORTED TO DPS or CAMPUS OFFICIAL NOT
GOVERNED BY CONFIDENTIALITY

On-Campus Resources:

Public Safety, (2D3) 254-4090
Title IX Compliance Coordinator, (203) 254-4000, ext. 3329
Title IX Compliance Invesitgator, (203} 254-4000, ext. 2890
Office of the Dean of Students, (203) 254-4211
Campus Ministry, (203) 254-4000, ext. 3405
Office of Residence Life, (203) 254-4215
Resident Assistant (RA) in residence halls




                                                                                    65
   Case 3:19-cv-00212-JAM Document 37-2 Filed 07/02/19 Page 13 of 48
     Case 3:19-cv-00212-WWE Document 26-2 Filed 05/10/19 Page 13 of 48




Off-Campus Resources:

Fairfield Police Department 911 or (203) 254-4800

 6. Incident Reporting

A student in immediate danger should get to a safe place and call the Department of Public Safety at
ext. 4090 or dial 911 for the Fairfield Police Department. Similarly, students hurt and in need of medical
attention should call Public Safety at ext. 4090 or dial 911.

It is important to preserve evidence when reporting sexual misconduct. If possible, students should not
shower or wash their clothing following sexual misconduct as that may aid in the invesCigation. There is
no time limit when reporting sexual misconduct to the Department of Public Safety or Title IX
Compliance Coordinator.

A Title IX sexual misconduct complaint is independent of an Incident Report filed with the Department
of Public Safety. A Title IX sexual misconduct complaint is an invocation of the student's right to have the
incident handled through University disciplinary proceedings, while an Incident Report alerts the
Department of Public Safety of alleged sexual misconduct and to provide first responder assistance to a
complainant of sexual misconduct. A Title IX sexual misconduct complaint can be filed with a Title IX
Compliance Coordinator/Investigator at any time. While it is the victim's choice whether or not to file a
Title IX sexual misconduct complaint, victims are encouraged to do so. A complainant may also file a
complaint with law enforcement. When requested, a member of the Department of Public Safety will
accompany a complainant to the police and will assist in filing a report with the police.

    a. Role of the Department of Public Safety and Title IX Compliance Coordinator/Investigator

    i.   Department of Public Safety

The Department of Public Safety is the University's first responder to reports of crime on campus and
will provide immediate assistance to a person reporting (complainant) an act of sexual misconduct.

Services available through the Department of Public Safety include:

    •    Emergency response
    •    Incident documentation
    •    Complainant support
    •    Referral to on-and off-campus resources and services

The Department of Public Safety is not itself a police department, The Department of Public Safety will
inform the complainant that the local police department is the vehicle through which they may pursue a
criminal investigation.




                                                                                                          r"i:~
   Case 3:19-cv-00212-JAM Document 37-2 Filed 07/02/19 Page 14 of 48
     Case 3:19-cv-00212-WWE Document 26-2 Filed 05/10/19 Page 14 of 48




Whenever the Department of Public Safety receives a report of sexual misconduct, the Department of
Public Safety will independently contact the Fairfield Police Department. A complainant will be
contacted by a Fairfield Police Detective within 24 hours.
That does not require the complainant to pursue a criminal investigation. It is the complainant's choice
to proceed forward with a criminal investigation. Further, the Department of Public Safety will notify the
Title IX Compliance Coordinator/Investigator of the reported incident. A victim's advocate is available
upon request through the Center for Family Justice.

    ii. Title IX Compliance Coordinator/Investigator

The role of the Title IX Compliance Coordinator/Investigator includes:

    •   Promoting Title IX compliance policies, procedures and notifications
    •   Overseeing implementation of compliance (grievance) procedures
    •   Identifying and addressing any patterns or systematic problems revealed by reports and
        complaints
    •   Conducting investigations of sexual misconduct complaints
    •   Evaluating a student's request for confidentially in the context of the University's responsibility
        to provide a safe and nondiscriminatory environment for all students
    •   Providing guidance on Title IX compliance and University's related policies/procedures
    •   Serving as a liaison to the state and federal agencies that enforce Title IX
    •   Promoting employee training and education on Title IX compliance
    •   Monitoring all other aspects of the University's Title IX compliance

Consistent with Title IX, Fairfield University has designated Christine Donahue Brown as Title IX
Compliance Coordinator.

Christine Donahue Brown, J.D.
Executive Assistant to the Executive Vice President &Title IX Compliance Coordinator
Phone: (203) 254-4000, ext. 3329
E-mail: cbrown@fairfieid.edu

William Johnson
Associate Dean of Students &Title IX Compliance Investigator
Phone: (2Q3) 254-4000, ext. 2890
E-mail: wiohnson@fairField.edu

 When an act of sexual misconduct is reported to the Department of Public Safety; the matter will be
referred to the Title IX Compliance Coordinator/Investigator. The Title IX Compliance
Coordinator/Investigator will contact the complainant to explain their options, services, and resources
available to them on and off campus. Further, as discussed in more detail below, the Title IX Compliance
Coordinator/Investigator will assist the complainant with filing a Title IX sexual misconduct complaint.

    b. Reporting Sexual Misconduct



                                                                                                              67
   Case 3:19-cv-00212-JAM Document 37-2 Filed 07/02/19 Page 15 of 48
    Case 3:19-cv-00212-WWE Document 26-2 Filed 05/10/19 Page 15 of 48




This policy on reporting is designed to assist the University's Title IX Compliance
Coordinator/Investigator, in conjunction with the Department of Public Safety, in providing a
comprehensive response to reports of sexual misconduct. It seeks to promote student and campus
safety, and a prompt and equitable resolution to incidents of sexual misconduct. In general, any
employee who has reasonable cause to believe sexual misconduct has occurred, must comply with the
University's Sexual Misconduct Policy, regardless of the age of the victim.

   i.   Reporting by University Employees

When the complainant is under 18: In instances where a University employee is made aware of child
abuse or neglect as defined by Connecticut General Statutes Section 17a-101b, the first question the
employee. must ask herself/himself is whether she/he is a mandated reporter of child abuse or neglect
a s defined by Connecticut General Statutes Section 17a-101(b): If the employee is a mandated reporter
she/he must comply with Connecticut's mandated reporting laws.

When a mandated reporter is made aware of child abuse or neglect (as defined above and by
Connecticut General Statutes Section 17a-101b), she/he must call the Department of Children and
Families (DCF) 24-hour hotline for reporting suspected child abuse or neglect at 1(800) 842-2288. All
employees, including mandated reporters, must also- report the matter to the Department of Public
Safety (ext, 4090) and the Fairfield Police Department (911).

All other University employees {i,e., those who are not mandated reporters) are strongly encouraged to
report suspected child abuse or neglect to the.DCF hotline listed above, and are protected under
Connecticut law for good-faith reporting of such suspected child abuse or neglect, even if later
investigation fails to substantiate abuse or neglect. Employees who are mandated reporters must still
report instances of child abuse or neglect to the Department of Public Safety (ext. 4090) and the
Fairfield Police Department (911).

Employees who are mandated reporters must still report instances of child abuse or neglect to the
Department of Public Safety (ext. 4090) and the Fairfield Police Department (911).

When the complainant is 18 or older: Any employee, except those who are empowered by law to
maintain confidentiality, who witnesses or receives a report of sexual misconduct of a complainant 18 or
older, must report the incident as soon as possible to the Department of Public Safety at ext. 4090, or
the Title IX Compliance Coordinator/Investigator. The Department of Public Safety will notify the Title IX
Compliance Coordinator/Investigator and the Fairfield Police Department.

When providing this report, a University employee may initially be able to exclude personally
identifiable information (e.g., the name of the victim, the name of the accused individual, and/or other
identifying details about witnesses, etc). In an initial report, the reporting individual should disclose at a
minimum the nature of the behavior reported, along with date, time and/or location if known. The Title
IX Compliance Coordinator/Investigator and/or Department of Public Safety will guide employees with
regard to how much detail is needed in an initial report. Subsequent to an initial report (or at.the time of
the initial report if there is an emergency or an immediate risk of harm), campus officials may need
additional information in order to fulfill the University's obligations under law, including specifically,
Title IX.

                                                                                                           68
    Case 3:19-cv-00212-JAM Document 37-2 Filed 07/02/19 Page 16 of 48
     Case 3:19-cv-00212-WWE Document 26-2 Filed 05/10/19 Page 16 of 48




Further, while University employees must report information they receive, it is not their responsibility to
investigate or confirm what is reported to them. University officials within the appropriate offices will
determine the next steps, including ensuring that victims have been made aware of available on-and
off-campus resources.
While a University employee may advise the complainant of sexual misconduct that any conversation
they have with the complainant will be private (will not be shared unnecessarily with others), they may
not tell a complainant that the conversation will be confidential unless that employee is subject to
privilege by law to maintain confidentiality of an adult victim.

The law extends to a limited number of University employees the privilege to offer confidentiality to the
adult complainant and not to disclose communications with the victim. Typically, these are clinical
employees who work within Counseling &Psychological Services, the Student Health Center, or clergy
within Campus Ministry. Others accorded this privilege include:

1. licensed marital and family therapists;
    2. licensed social workers;
    3. licensed professional counselors;
    4. licensed psychologists;
    5. psychiatrists licensed as physicians and substantially acting as psychiatrists; and
    6. physicians and other medical professionals acting within a medical professional/patient
relationship, including those recognized by the Privacy Rule of the Health Insurance Portability and
Accountability Act (HIPAA).

In addition to these individuals, Fairfield University also designates certain University agents or
employees as "confidential advisors" who serve as confidential resources for students who are victims of
crime.

    ii. Self Reporting

Interpersonal violence or sexual assault is more likely to occur by someone known to the student. If a
student thinks they have experienced non-consensual sexual misconduct by force, coercion or inability
to give consent, they should know that it is not their fault and there are many resources available,
including filing a complaint. Students may feel pressure to not file a report by mutual friends or fear of
getting in trouble but the University process is student centered, offering many remedies (no-contact
orders, safe housing, class changes) to prevent retaliation and reoccurrence. To encourage victims to
come forward with reports about sexual misconduct, students will not be sanctioned for revealing a
violation in good faith, such as underage drinking, in the process of reporting a sexual violence claim.

Complainants of sexual misconduct can file a standard, formal incident report with the Department of
Public Safety or the Title IX Compliance Coordinator/Investigator at any time.

An incident report will include, among other things, the name of the complainant and the name of the
respondent, if known. Upon the filing of an Incident Report, the Department of Public Safety will act as
first responder as detailed in this policy and refer the matter to the Title IX Compliance
Coordinator/Investigator for investigation. The Department of Public Safety will also determine whether
law enforcement or other authorities should be notified.

                                                                                                             .•
    Case 3:19-cv-00212-JAM Document 37-2 Filed 07/02/19 Page 17 of 48
     Case 3:19-cv-00212-WWE Document 26-2 Filed 05/10/19 Page 17 of 48




Direct reporting can be important for the safety of the entire University community. Complainants have
the right to report sexual misconduct to the Department of Public Safety or the Title IX Compliance
Coordinator/Investigator without further participation in the investigatory process. A complainant can
choose to initiate a criminal complaint through law enforcement and/or initiate a Title IX sexual
misconduct complaint with a Title IX Compliance Coordinator/Investigator. Complainants should
understand, however, that by choosing to not participate in the University's disciplinary process, the
University's response to the incident may be limited.

   iii. Peer Reporting

Peers of victims of sexual misconduct can file an incident report or anonymous report with the
Department of Public Safety or the Title IX Compliance Coordinator/Investigator on someone's behalf. If
a peer has experienced sexual violence, students have many options;

    •   provide support by encouraging them to seek help with the available resources on and off
        campus
    •   reinforce that it is not their fault. Validate their feelings and do not investigate their story
    •   students should let them know they are there for them and are receptive to what they are
        saying
    •   The peer may experience secondary trauma and there are many resources available for them
        through the Center for Family Justice and Counseling &Psychological Services.

    iv. Anonymous Reporting

Reports of sexual misconduct can also be made anonymously online .You can also file an annoymous
report with the Department of Public Safety or the Title IX Compliance Coordinator, meaning that the
report does not contain the name of the complainant or the accused.

An Anonymous Report will be kept in the file of the Department of Public Safety and recorded with the
Fairfield University Department of Public Safety for purposes of the Jeanne Clery reporting disclosure
requirements. Anonymous Reports allow fairField University to track reported incidents of sexual
misconduct and to provide the complainant with information about options and resources available to
her/ him. An Anonymous Report does not constitute a formal Incident Report, a Police Report, or a Title
IX sexual misconduct complaint.

Complainants of sexual misconduct are also encouraged to contact the Fairfield Police Department
directly by calling 911. filing a criminal report with the Fairfield Police Department is different than filing
an Incident Report with the Fairfield University Department of Public Safety. If a student files a criminal
report with the Fairfield Police Department, the police will determine if a criminal investigation will
occur and if the case will be referred for prosecution.

 7. Title IX Sexual Misconduct Complaint, Investigations, and Disciplinary Proceedings

    a. Title IX Sexual Misconduct Complaint




                                                                                                            70
   Case 3:19-cv-00212-JAM Document 37-2 Filed 07/02/19 Page 18 of 48
     Case 3:19-cv-00212-WWE Document 26-2 Filed 05/10/19 Page 18 of 48




A Title IX sexual misconduct complaint is in effect a request by a complainant or the University to
investigate an alleged incident of sexual misconduct and to take disciplinary action against the accused.
A Title IX sexual misconduct complaint may be filed with a Title IX Compliance Coordinator/Investigator.
A Title IX Compliance Coordinator/Investigator will assist a complainant procedurally in filing a
complaint, and will let them know their options as well as the services and recourse available to them on
and off campus.

    b. Title IX Investigations

A Title IX Compliance Coordinator/Investigator will conduct a prompt, thorough, and impartial
investigation into all incidents of sexual misconduct they are made aware of. The investigation
conducted by a Title IX Compliance Coordinator/Investigator is independent from any investigation by
law enforcement; however, a Title IX Compliance Coordinator/Investigator will look to coordinate with
law enforcement to access their investigative findings to supplement their fact gathering efforts.

The specific investigatory steps taken by a Title IX Compliance Coordinator/Investigator will vary
depending upon the nature of the allegations of sexual misconduct among other factors. A typical Title
IX Sexual Misconduct investigation may include:

    •   Interviewing and taking statements from the complainant, the respondent, and any witnesses
    •   Compiling and verifying statements
    •   Gathering/obtaining documentation
    •   Reviewing any physical evidence
    •   Conducting appropriate research
    •   Drafting reports

A Title IX Compliance Coordinator/Investigator will inform the complainant if he/she receives a report of
sexual misconduct #rom a third party (e.g., the Department of Public Safety or University employee) and
seek to obtain the complainant's consent to investigate the incident before commencing the
investigation.

If a complainant of sexual misconduct makes a request for confidentiality or a request not to investigate,
a Title IX Compliance Coordinator/Investigator will take ail reasonable steps to investigate and process
the matter consistent with the complainant's request. In all cases in which a complainant requests that
their name and other identifiable information not be disclosed to the alleged perpetrator, the University
will evaluate the request in context of its obligation to provide a safe non-discriminatory environment
far all students. In weighing the complainant's request, the University will consider such factors as the
seriousness of the alleged sexual misconduct, the complainant's age, whether there have been other
complaints against the accused, and the accused's right to receive information about allegations against
him or her. The University retains the discretion to disclose, among other things, a complainant's name
and other identifiable information, as may be necessary to conduct their investigation. In such cases, a
Title IX Compliance Coordinator/Investigator will inform the complainant if he/she cannot maintain
 confidentiality.

Typically, the fact finding portion of the investigation will be concluded within 60 days of the filing of a
Title IX sexual misconduct complaint and/or receipt of notice of an incident of sexual misconduct.

                                                                                                               71
   Case 3:19-cv-00212-JAM Document 37-2 Filed 07/02/19 Page 19 of 48
     Case 3:19-cv-00212-WWE Document 26-2 Filed 05/10/19 Page 19 of 48




However, the timeframe may vary depending upon the complexity of the investigation, unavoidable
delays, and/or the severity and extent of the sexual misconduct.

At the.conclusion of a fact finding portion of the investigation, the Title IX Compliance
C oordinator/Investigator will share their findings with the Office of the Dean of Students. Based on the
findings of the investigation, the Office of the Dean of Students will decide whether to pursue charges
under the Student Conduct Code.

    c. Disciplinary Process and Proceedings

Fairfield University will initiate disciplinary proceedings under the Student Conduct Code set forth in the
Student Handbook upon the conclusion of the fact-finding portion of the investigation and
recommendation of the Office of the Dean of Students to pursue charges. The disciplinary procedures
will be conducted in a manner consistent with Title IX requirements and protections.

University procedures are designed to provide a prompt, impartial response for resolution of Title IX
sexual misconduct complaints, as well as to provide reasonable remedial measures if it is determined
that the sexual misconduct policy has been violated. The University reserves the right to pursue
disciplinary proceedings against an accused even if a complainant does not file a Title IX sexual
misconduct complaint. Further, reasonable interim (pre-disciplinary hearing) corrective actions for the
benefit of the complainant and accused will be made available as well.

Remedial corrective actions include, but are not limited to:

    •   no-contact orders,
    •   on-campus housing changes,
    •   escorts,
    •   ensuring the complainant and accused do not attend the same classes,
    •   ensuring the complainant and accused do not attend the same extra-curricular activities,
    •   counseling services,
    •   medical services,
    •   academic support services, academic accommodations, and/or changes in a victim's
        transportation or working situation, etc.

When providing a complainant and/or accused with remedial corrective options, a Titie IX Compliance
Coordinator/Investigator will seek to minimize the burden as much as is reasonably possible.

In most circumstances where sexual misconduct is alleged, both the complainant and the accused will
meet separately with a Title IX Compliance Coordinator/Investigator and will be provided with a written
statement setting forth the rights both parties have when going through the disciplinary process. After
reviewing the written statement, both the complainant and the accused can ask questions of the Office
of the Dean of Students and have the hearing process explained in greater detail. Both the complainant
and the accused are entitled to opportunities to present relevant statements and witnesses during a
formal conduct proceeding.



                                                                                                            72
   Case 3:19-cv-00212-JAM Document 37-2 Filed 07/02/19 Page 20 of 48
     Case 3:19-cv-00212-WWE Document 26-2 Filed 05/10/19 Page 20 of 48




When the hearing is held, all appropriate steps will be taken to ensure both a full and fair examination
of the evidence, as well as the protection of the rights and safety of the victim. The standard of proof for
these cases is more likely than not (also known as a preponderance of the evidence standard), and the
definitions as well as the description of consent as used herein shall apply.
The hearing process typically is concluded within 30 days from the date the Office of the Dean of
Students makes a recommendation to initiate disciplinary proceedings. A notice of outcome will be sent
to both the complainant and the respondent within two business days of the conclusion of the
disciplinary hearing. When a determination is made, the complainant will be notified of the decision as
well as sanctions assigned, if applicable.

Appeals of the hearing decision will follow the same procedure for appeals of the Student Conduct
Board as set forth in the Student Handbook, except that all appeals will be submitted to both the
provost/senior vice president for academic affairs and the senior vice president for student affairs.
Depending on the nature of the matter being appealed, the senior vice president for academic affairs
and the senior vice president for student affairs_will determine in their sole discretion whether to rule
on the appeal jointly,, or whether one of them will handle the appeal exclusively. The decision on an
appeal is final.

 8. Education and Other Preventative Initiatives

The University is committed to the prevention of sexual misconduct through education and awareness.

Throughout the year, programs designed to promote sexual violence awareness and prevention are
presented by a variety of campus resources including the Office of the Dean of Students, Counseling &
Psychological Services, Residence Life, Campus Ministry, and the Department of Public Safety. The
University also promotes participation of student groups in prevention activities and bystander
education. Prevention programs stress the added risks involved when the use of alcohol and/or illegal
drugs is present. Flyers about sexual violence are posted in residence halls. The educational programs
review strategies for prevention and inform students of options and resources available should such
violence occur. For a complete list and description of educational programs and opportunities, please
visit fairfield.edu/survivor.

Under the Jeanne Clery Aet, the University issues warnings to the campus community regarding crimes
that pose a serious ongoing threat to students and employees in a manner that is timely and will aid in
the prevention of similar occurrences. The Department of Public Safety is responsible for evaluating
reported crimes to determine if a timely warning is appropriate. Reported cases of sexual violence may
require such a warning if the circumstances of the incident suggest that there is a serious or continuing
threat to the safety of the campus community.

Whether to issue such an alert is considered on a case by case basis and depends upon a number of
factors including the continuing danger to the campus community, whether the perpetrator was
apprehended and the possible risk of compromising law enforcement efforts. Timely warnings never
include the name of the complainant, and the issuance of the timely warning will be explained to the
complainant by the Title IX Compliance Coordinator/Investigator or the Department of Public Safety.

Complainants of sexual misconduct may also be eligible to obtain a protective order or apply for a
temporary restraining order or seek enforcement of an existing protective order issued by a court of
                                                                                                            73
   Case 3:19-cv-00212-JAM Document 37-2 Filed 07/02/19 Page 21 of 48
     Case 3:19-cv-00212-WWE Document 26-2 Filed 05/10/19 Page 21 of 48




competent jurisdiction. Fairfield University will honor any lawful protective or temporary restraining
order.



Policies for Students with Disabilities

1. Statement of Intent

Fairfield University is committed to providing students with disabilities an equal opportunity to access
the benefits, rights and privileges of its services, programs and activities in an accessible setting. In
compliance with Americans with Disabilities Act (ADA) of 1990 and Section 504 of the Rehabilitation Act
of 1973, the Office of Disability Services works closely with students, administrators, and faculty to
develop and implement individualized accommodations tailored to students' needs to reduce the
impact of their disabilities on academic functioning or upon other major life activities.
The Office of Disability Support Services is responsible for evaluating whether a student with a disability
is eligible for a reasonable accommodation to any of Fairfield University's rules, policies, practices,
services or programs when such accommodation may be necessary to afford students with disabilities
an equal opportunity to access such services, programs or activities. Requests for accommodations or
modifications to any policy are reviewed on an individualized, case by case basis by the Office of
Disability Support Services.

2. Requesting Accommodations

Students requesting academic, housing or other accommodations or modifications to University policies
on the basis of a disability must first register with the Office of Disability Support Services.

In order to register with the Office of Disability Support Services, a student must complete the Student
Intake Form and provide appropriate documentation to the Office of Disability Support Services. Such
documentation must be current, must be from a qualified and licensed professional, must establish the
need for the requested accommodation or exception and must explain the current impact of the
student's disability to the requested accommodation. Regarding the Student Intake Form, students can
locate this form online at the Office of Disability Support Services website and in the first year online-
checklist as well as hard copies are available in the Disability Support Services Office in the Kelley
Center. Should a student need assistance with completing the Student Intake Form, please contact the
Office of Disability Support Services for assistance.

Once the Director of Disability Support Services reviews the Student Intake Form and the submitted
documentation, the student will meet with the Director of Disability Support Services to complete the
intake process and discuss what accommodations the student is eligible for at Fairfield University.
Students with a disability will receive an accommodations letter containing the academic
accommodations that have been approved by the Office Disability Support Services, which they will
need to provide to all of their professors each semester.

In addition to registering with the Office of Disability Support Services, students requesting exceptions
to the housing or parking policies or requesting housing or parking accommodations due to their
disabilities must complete, respectively, the Housing Policy Exception Form, located online at Housing
Policy Exception Form, orthe Parking Policy Exception Form, located online at Parking Policy Exception
                                                                                                          74
   Case 3:19-cv-00212-JAM Document 37-2 Filed 07/02/19 Page 22 of 48
     Case 3:19-cv-00212-WWE Document 26-2 Filed 05/10/19 Page 22 of 48




Student Conduct Code

Introduction

As a Jesuit and Catholic university, Fairfield has a distinctive mission. The University focuses not only on
excellence in teaching, learning, and scholarship, but also on growth and development of the whole
person. We value life outside the classroom as essential to the educational mission to foster not only
individual growth, but spiritual, moral, and social growth as well. Our community holds high
expectations of how we live and interact with one another, as the successes and failures of each
member of our community shape Fairfield. Respect for self and respect for others, both within and
outside the University community, lie at the heart of our standards of conduct. Students are held
accountable for their actions as a necessary part of our community life.

Because we are a community committed to Jesuit and Catholic ideals and to the growth of each
individual, the standards established for members of the Fairfield community are not always exactly the
same as those within society at large. The University's student conduct code goes beyond what is simply
required for public order. The code incorporates what is good and developmental for the individual and
for the University community.

At times, the process of calling students to accountability can be very difficult. This is particularly the
case on those occasions when the conduct in question is so contrary to our community standards as to
warrant restriction from University activities or dismissal from the University. However, even in these
most difficult situations, the University seeks first and foremost to serve its students in an educative
role. Because education is our primary purpose, procedures in University disciplinary hearings are not
the same as due process in the criminal or civil courts.

The student conduct code applies to behavior both on and off campus. In the event of a discrepancy
between the information contained in this section of the Handbook and another University publication
or document, the terms of this section of the Handbook-will apply. Fairfield University reserves the right
to withhold issuance of a diploma, regardless of degree requirement completion, where a violation of
this code, the law, and/or our policies on academic dishonesty is implicated.

STANDARDS OF CONDUCT

Aiding, Abetting, or Complicity

Helping or encouraging another person to engage in violations of University policy constitutes aiding and
abetting. Witnessing policy violations and failing to report such inappropriate behavior constitutes
complicity. Ail such occurrences are subject to disciplinary action.

Alcohol Policy

The University's alcohol policies reflect the laws of the State of Connecticut regarding the purchase, sale,
and consumption of alcoholic beverages. No one under the age of 21 is permitted to purchase, possess,
or consume alcoholic beverages. Those who are 21 years of age or older may purchase and consume
                                                                                                              90
    Case 3:19-cv-00212-JAM Document 37-2 Filed 07/02/19 Page 23 of 48
     Case 3:19-cv-00212-WWE Document 26-2 Filed 05/10/19 Page 23 of 48




alcohol; however, it is not permissible for any University student to serve, possess, or consume pure
grain alcohol. All students are responsible for discouraging alcohol-related behavior that is abusive to
themselves or to others. Moreover, drunkenness and intoxication are prohibited regardless of age.

If alcohol is served at a gathering, it is the responsibility of the host to comply with state and local laws.
A social host may be held responsible for injuries and damages caused by a minor who is served alcohol.
A host may be liable even if the host is a minor. Therefore, if alcohol is served at a gathering, the host
must ensure that minors are not served. Furthermore, it is a violation of state law to sell alcohol without
a permit, and individuals who charge for admission to a party where alcohol is served may be held
criminally liable. Criminal sanctions may equally apply if the vendor accepts money for cups or ice,
instead of explicitly for the alcohol. No student, regardless of age, is permitted to be in possession of
kegs, beer balls, common containers over 64 ounces (empty or full), or equivalent quantities of liquor
 anywhere on campus unless otherwise authorized. No student, regardless of age, is permitted to brew
their own beer or make their own wine, cider, or liquor.

Residence Halis, Townhouses, and Apartments: Consumption of alcoholic beverages in the residence
halls is prohibited in common areas such as hallways, bathrooms, stairwells, kitchens, porches, and
lounges. Kegs, beer balls, common containers over 64 ounces (empty or full), or equivalent quantities of
liquor are strictly prohibited.

Townhouses: Large common sources of alcohol, such as kegs, beer balls, common containers over 64
ounces, ar equivalent quantities of liquor, are not permitted.

Campus and Other Buildings: Consumption of alcoholic beverages on the grounds of the campus is
prohibited unless it has been specifically approved by and registered with the Office of Conference &
Event Management. Individuals who appear intoxicated (e.g., unable to walk without assistance,
speaking incoherently, emitting a strong odor of alcohol, or vomiting) or who exhibit drunken behavior
will not be admitted to campus events. Moreover, individuals demonstrating such behavior while
attending any registered social function will be promptly removed.

Athletic Events: Alcoholic beverages may not be sold, distributed, or consumed at athletic events held
on campus. This policy applies to all varsity, club, and recreational events held on campus.

General Guidelines for Alcohol-Related Infractions

The following represents general guidelines that are used by the Office of the Dean of Students when
determining sanctions for alcohol-related misconduct. These guidelines will also be utilized by those
individuals and offices designated by the Dean of Students (namely, the Office of Residence Life) to carry
out the review of cases and determination of sanctions for alcohol-related misconduct. For first-time,
minor infractions, and at the discretion of the Office of the Dean of Students, students may be given the
option of confirming their responsibility in writing in lieu of a hearing/meeting with the Dean's office.
 Sanctions will still apply,

 The list below is not exclusive, nor does it represent the maximum or minimum action that may be taken
 to address particular conduct. The fine is per person unless specified per residence.


                                                                                                             91
    Case 3:19-cv-00212-JAM Document 37-2 Filed 07/02/19 Page 24 of 48
        Case 3:19-cv-00212-WWE Document 26-2 Filed 05/10/19 Page 24 of 48




Possession or Consumption Of alcohol (not abusive or disruptive in nature) in violation of University policy

First Offense:

    •    Formal warning
    •    Alcohol education or educational activity
    •    $100 fine for incidents.involving hard liquor
    •    Letter to parent/guardian

Second Offense:

    •    $150 fine (maximum). Fine amount will vary depending on the quantity and type of alcoholic
         beverages consumed or confiscated, with higher fines given for incidents involving hard liquor.
    •    Formal warning or disciplinary probation
    •    Alcohol education or educational activity
    •    Letter to parent/guardian
    •    Referral to Restorative Mentoring

Third Offense:

    •     $200 fine (maximum). Fine amount will vary depending on the quantity and type of alcoholic
          beverages consumed or confiscated, with higher fines given for incidents involving hard liquor.
    •     Disciplinary probation and/or dismissal
    •     Referral for evaluation (and possible required stipulations)
          Letter to parent/guardian

Fourth Offense:

    •     Loss of housing selection privileges for on-campus and/oroff-campus (i.e., beach) lotteries
          (effective for all classes thereafter); or dismissal

Additional offenses will jeopardize a student's status at the University

Illegal or unauthorized distribution of alcohol to underage students

First Offense:

    •     $200 fine (maximum)
    •     Formal warning or disciplinary probation
    •     Alcohol education or educational activity
    •     Letter to parent/guardian
    •     Referral to Restorative Mentoring

Second Offense:

     •    $400 fine (maximum)
                                                                                                            92
   Case 3:19-cv-00212-JAM Document 37-2 Filed 07/02/19 Page 25 of 48
        Case 3'19-cv-00212-WWE            Document 26-2         Filed 05/10/19     Page 25 of 48




    •    Disciplinary probation and/or dismissal
    •    Community service
    •    Letter to parent/guardian

An additional $1Q0 fine can be given per house for hosting a disruptive gathering with alcohol involving
underage students. Additional offenses will jeopardize a student's status at the University.

Alcohol impairment/abusive use violations (e.g., driving under the influence of alcohol, disruptive or
violent behavior, drunkenness, intoxication, or use of grain alcohol)

First Offense:

    •    $200 fine (maximum)
    •    Formal warning or disciplinary probation
    •    Alcohol education or educational activity
    •    Referral for evaluation (and possible required stipulations)
    •    Community service
    •    Letter to parent/guardian
    •    Referral to Restorative Mentoring

Second Offense:

    •     $400 fine (maximum)
    •     Disciplinary probation, reassignment of/or removal from campus housing, and/or dismissal
    •     Alcohol education or educational activity
    •     Meeting with student and parent/guardian to discuss the matter

Additional offenses will jeopardize a student's status at the University.

Possession or use of a keg or other large, common source of alcohol

First Offense:

    •     $500 fine per keg (maximum) per residence
    •     Formal warning or disciplinary probation
    •     Possible loss of housing on campus or reassignment of housing on campus
    •     Alcohol education or educational activity
    •     Community service
    •     Letter to parent/guardian
    •     Referral to. Restorative Mentoring

Second Offense:

    •     $700 fine per keg (maximum) per residence
    •     Disciplinary probation

                                                                                                         93
    Case 3:19-cv-00212-JAM Document 37-2 Filed 07/02/19 Page 26 of 48
        Case 3:19-cv-00212-WWE            Document 26-2          Filed 05/10/19       Page 26 of 48




    •    Loss of housing on campus, reassignment of housing on campus, or dismissal
    •    Meeting with student and parent/guardian to discuss the matter

Additional offenses will jeopardize a student's status at the University.

The University accepts the responsible and legal use and consumption of alcohol by students over the
age of 21, but rejects its illegal use or abusive consumption. Accordingly, behaviors such as drinking
games which may contribute to or facilitate the potentially dangerous or inappropriate consumption of
alcohol are strongly discouraged and may betaken into consideration when determining sanctions for
alcohol-related misconduct. Moreover, drunkenness and intoxication are impermissible and
unacceptable, regardless of one's age.

Consistent with this policy, excessive amounts of alcohol, as well as kegs, beer balls, or other common
containers (empty or full), are not allowed in any residence on campus.

Arson, Fire Alarms, and Emergency Equipment

The deliberate setting of a fire on University property is a very serious offense and will result in removal
from housing and/or dismissal from the University.

Tampering with firefighting equipment (e.g., fire extinguishers, smoke detectors, heat sensors, etc.),
reporting bomb scares, or setting off false fire and emergency alarms may endanger lives and are
serious violations of state and federal laws, as well as University regulations. Heat and/or smoke
detectors, as well as sprinkler heads, are extremely sensitive and may be activated by any contact.
Therefore, students should not touch these devices or hang objects from them. Violations of this policy
will result in disciplinary action, including but not limited to dismissal or expulsion from the University
and restitution for any damage caused to University property and/or personal property of any
individuals) affected.

Failure to leave a building in the event of a fire alarm is serious and may endanger a student's life or the
lives of others. individuals who do not leave a building will be subject to disciplinary action.

Communication with University Personnel

Students are expected to be respectful of faculty and staff. This includes, but is not limited to, members
of the residence life staff, custodial staff, dining services staff, maintenance/grounds staff, faculty,
secretaries/support staff, and University administrators. Any form of inappropriate communication,
gesture or action (e.g., pushing, intimidating or threatening words, etc.) is prohibited and will result in
disciplinary action. Moreover, verbal or written exchanges that are disrespectful will be disciplined
accordingly.

Compliance-with Requests or Directives

Students are required to comply with reasonable requests, directives, or orders by authorized University
personnel (e.g., residence life staff, public safety officers, etc.). This requirement includes, but is not
limited to, reasonable requests for students to meet appointments in administrative or faculty offices

                                                                                                          94
   Case 3:19-cv-00212-JAM Document 37-2 Filed 07/02/19 Page 27 of 48
     Case 3:19-cv-00212-WWE Document 26-2 Filed 05/10/19 Page 27 of 48




and to be cooperative at disciplinary investigations and hearings. It also includes properly identifying
oneself upon request. Students who fail to honor requests or orders by authorized University personnel
will be subject to disciplinary action.

Damage to Property/Vandalism

The University expects students to respect personal and University property both inside and outside of
the community. Damage shall be classified as either accidental or malicious. Accidental damage is
damage occurring through unintentional, chance happenings. Vandalism is deliberate, malicious, and/or
disruptive behavior resulting in damage to property.

All types of damage caused to any student residence or its furnishings are the responsibility of the
students assigned to that residence, and repair costs will be billed accordingly. Damage that occurs in
common areas of student residences (e.g., hallways, common bathrooms; backyards, etc.) will be
divided and shared among all residents of that particular residence hall, floor, or block.

In addition to the replacement or repair cost resulting from such behavior, additional sanctions will be
levied, up to and including dismissal or expulsion and possible arrest and prosecution by state or federal
authorities for cases of intentional damage and vandalism.

Accidental or unintentional damage to property is inevitable and unavoidable at times. When it occurs,
it will be recognized as such and the responsible individual will be billed simply for the replacement or
repair cost. The University will collect and expect payment from students for damage done to University
property. The University shall complete the repairs and expect payment from students for the repairs
within 30 days, Students are not permitted to attempt to fix the damage themselves or contract with an
outside vendor for repairs.

The University does not reimburse students for personal property damage or loss. The University will
assist, but does not assume responsibility for, collecting payment on behalf of a student for damage
done to the personal property of that student by another student.

Additional sanctions for vandalism/damage to property:

Damage

First Offense:

    •   Formal warning
    •   Restitution
    •   Community service or educational activity

Second Offense;

    •   Formal warning
    •   Restitution
    •   Loss of guest privileges
   Case 3:19-cv-00212-JAM Document 37-2 Filed 07/02/19 Page 28 of 48
       Case 3:19-cv-00212-WWE Document 26-2 Filed 05/10/19 Page 28 of 48




   •     Community service or educational activity
   •     Housing change or probation

Third Offense:

   •     Disciplinary probation
   •     Restitution
   •     Loss of buest privileges
   •     Community service or educational activity
   •     Housing probation or removal from housing
   •     Restorative mentoring and/or mandated assessment with Counseling and Psychological Services

Vandalism

First Offense:

    •    Formal warning or disciplinary probation
    •    Restitution
    •    $150 fine (maximum)
    •    Loss of guest privileges
    •    Community service
    •    Housing probation
    •    Restorative mentoring and/or mandated assessment with Counseling and Psychological Services

Second Offense;

    •    Formal warning or disciplinary probation
    •    Restitution
    •    $300 fine (maximum)
    •    Loss of guest privileges
    •    Community service
    •    Removal from housing
    •    Restorative mentoring and/or mandated assessment with Counseling and Psychological Services

Third Offense:

    •    Dismissal from the University

Dining Hall

Failure to abide by dining regulations, including, but not limited to, engaging in food fights, other
disruptive or disrespectful behavior, removal of food or utensils, or unauthorized entrance to the dining
hall will result in disciplinary action. Dining privileges suspended or revoked for disciplinary reasons are
not eligible for a refund.


                                                                                                          .~
    Case 3:19-cv-00212-JAM Document 37-2 Filed 07/02/19 Page 29 of 48
     Case 3:19-cv-00212-WWE Document 26-2 Filed 05/10/19 Page 29 of 48




Disorderly and Disruptive Conduct

Disorderly conduct is the unreasonable or reckless behavior by an individual or group that creates a
potentially unsafe situation for members of the community or damages property; disrupts the peace or
interferes with the normal operation of the University or University sponsored events; and/or infringes
on the rights of others.

Disorderly conduct includes, but is not limited to: reckless driving; interrupting or interfering with the
carrying out of the duties of a university or public official, including law enforcement; and vomiting
and/or urinating in public.

Disruptive Conduct is any behavior by an individual or group that interferes with the normal operation
of the University and the overall educational experience, It hinders or prevents others and/or self from
carrying out their educational responsibilities.

Drug Policy

The possession, use, or distribution of illicit or illegal drugs is strictly forbidden. The possession of drug
paraphernalia is also prohibited. In addition to University disciplinary action, responsible students are
subject to arrest and prosecution by state and/or federal authorities.

The improper use of prescription drugs is a serious problem on college campuses. For this reason, it is a
violation of University conduct rules for a student to be in possession of another person's prescription
medication, or for a student to provide another person with drugs that have been prescribed for that
student. Sanctions will be assessed based on the behavior in question but can include a fine, disciplinary
probation, drug education, and/or referral for evaluation, counseling, or Restorative Mentoring.

General Guidelines for Drug-Reglated Infractions

The list below is not exclusive, nor does it represent the maximum or minimum action that may betaken
to address particular conduct. The fine is per person unless specified per residence.

Possession/Use of drugs/Possession of drug parpphernalia

Simple Offense:

    •    Formal warning or disciplinary probation
    •    Drug education and/or substance abuse assessment
    •    $300 fine (maximum)
    •    Community service and/or educational project
    •    Letter to parent/guardian

Major Offense:

    •    Disciplinary probation or dismissal
    •    Drug education and/or substance abuse assessment
                                                                                                                 97
    Case 3:19-cv-00212-JAM Document 37-2 Filed 07/02/19 Page 30 of 48
     Case 3:19-cv-00212-WWE Document 26-2 Filed 05/10/19 Page 30 of 48




        $300 fine (maximum)
        Restorative Mentoring and/or mandated assessment with Counseling and Psychological Service
        Letter to parent/guardian

Distribution of or Intent to Drugs/Sale of or Intent to Sell Drugs

First Offense:

    •   Dismissal or expulsion

Gambling

Illegal gambling is prohibited and will result in disciplinary action.

Guest Policy

All undergraduate students are required to register guests on campus via the guest registration form.
Students are only permitted two registered guests at any time and all guests must be registered 24
hours in advance. Students are expected to greet their guests upon arrival to campus, be with
them/know their whereabouts during their stay, and be present at their departure from campus. Also,
guests must carry a printed copy of the guest registration form and valid photo identification at all times
and must present such form and identification upon request. Guests may not remain on campus for
more than two (2) days. Special exceptions may be granted with the approval ofthe student's Area
Coordinator. Guests attending University events are subject to event policies. Please refer to the Public
Attendance section found in Clubs and Organizations for specific details about guest registration at
public events.

A resident may neither request nor require his/her roommates) to leave the room for a guest(s). A
resident must seek approval from all roommate(s)/ housemate(s) for each occurance involving overnight
guest(s).The University reserves the right to limit the frequency of guests) visits within a given period of
time and expects students to make appropriate arrangements for overnight guest{s).
Students are responsible for the conduct of their guests and for ensuring that visitors adhere to
University rules and regulations. Furthermore, students who invite or allow non-students to come on to
University property assume all responsibility for any actions, damages, or injuries resulting from the
behavior of the guest. Guests found unaccompanied are subject to immediate removal from campus..lf
guests violate University rules and regulations, the student host or hosts will be subject to disciplinary
action for those violations, and the guests may be removed from campus and may receive a criminal
trespass warning.

Full-time undergraduate commuter students are allowed in residential buildings if invited by a.resident,
or for academic reasons. After 11 p.m., only residents of the buildings are allowed within the residential
buildings, unless accompanied by a resident from within the community.

  Violations of the guest policy may result in a minimum fine of $100, loss of guest privileges, and
 community service.


                                                                                                         .;
   Case 3:19-cv-00212-JAM Document 37-2 Filed 07/02/19 Page 31 of 48
     Case 3:19-cv-00212-WWE                Document 26-2 Filed 05/10/19 Page 31 of 48




Harassment

See the Non-Discrimination and Harassment policy in the "Policies and Procedures" section of this
Handbook.

Hazing

Hazing is strictly forbidden. Any action which recklessly or intentionally endangers the health or safety of
a person for a purpose related to an organization, team, or other activity violates University policy as
well as Connecticut criminal statutes.

Prohibited conduct includes any physical or verbal act which subjects another person, voluntarily or
involuntarily, to abuse, humiliation, degradation, mental anguish or pain and discomfort, including but
not limited to, indecent exposure, sleep deprivation, confinement to a limited area, or assault. Further,
requiring or encouraging another individual to violate University policy or state or federal law for any
purpose related to an organization or team will be considered hazing.

The University's athletic or recreation staff will also report any hazing activity. Violators are subject to
the full range of sanctions, including dismissal or expulsion, as well as criminal prosecution. Under
Connecticut statute, student organizations which engage in hazing forfeit for a period of not less than
one year all rights and privileges to operate.

Indecent Conduct

Conduct that could be considered lewd or offensive and not in keeping with the University's mission and
philosophy will result in disciplinary action.

Internet Communications

The Internet provides new and increasingly diverse ways for students to become involved, engaged, and
connected as members of the University community. Communications on sites such as Facebook,
MySpace, Snapchat, Twitter, YouTube, etc., are not specifically monitored by Fairfield University
officials, but may be brought to the attention of and considered by the Office of the Dean of Students or
its designees when it appears that such communications constitute possible violations of the Code of
Conduct, particularly those policies relating to harassment or discrimination. Messages between
individuals, including e-mails, instant messengers,.text messaging, and Facebook messages may also be
considered in the conduct process. Students should be aware that the Internet is considered a public
forum and information posted there can be viewed by anyone.

Misrepresentation or False Information

No student shall knowingly give false information in any University proceeding or meeting or knowingly
give false information to any University official. Moreover, no student may have possession of false
information (e.g., fake IDs, etc.). Falsification of records, including grades and other academic records,
admission materials, housing materials, registration materials, health records, identification cards,
                                                                                                               r••
   Case 3:19-cv-00212-JAM Document 37-2 Filed 07/02/19 Page 32 of 48
     Case 3:19-cv-00212-WWE                Document 26-2         Filed 05/10/19        Page 32 of 48




signed statements, etc., is also strictly prohibited. In addition, the creation, manufacturing and/or
distribution of false identification, whether or not for profit, is strictly prohibited and would be subject
for dismissal.

In addition, theft, misappropriation, or misuse of another's StagCard for any purpose is a violation of the
Code of Conduct.

Off-Campus Misconduct

Since the standards of conduct apply to all students of the University both on and off campus, students
cited and/or arrested for criminal offenses (misdemeanor or felony) are subject to disciplinary action.
Police or court reports or documents, reports from University officials, or student complaints may be
considered when reviewing allegations of off-campus misconduct.

Students living off campus are expected to be considerate of their neighbors and the community at
large. They should monitor noise levels within and projecting from their homes, and if they host guests
or parties, they should arrange -for the quiet and appropriate arrival and departure of their guests.

The standards of conduct will be violated by behavior off campus that results in a neighborhood
disturbance. A neighborhood disturbance may occur at the site of a social gathering at an ofF-campus
residence (e.g., loud music or conversation levels) ar through activity on the part of those arriving at or
leaving a social gathering at an off-campus residence (e.g., littering, property damage, fighting, obscene
or disruptive behavior, noise disturbances, etc.).

Standard Sanctions for Off-Campus Misconduct

First Offense:

    •   $200 maximum fine and formal warning

Second Offense:

    •    $400 maximum fine, disciplinary probation, and loss of off-campus status

Third Offense:

    •    Dismissal from the University

Physical Violence, Threat of Force, and Fighting

Physical violence, understood as the use of physical force against another person, is a serious offense.
Physical violence is any physical contact with another person that causes that person bodily harm,
intends to cause that person bodily harm, is harassing, or can reasonably be viewed by the person as a
source of harm, regardless of whether the behavior was deliberate or unintentional. Physical violence
includes, but is not limited to, striking, restraining, shoving, or kicking another individual, or hitting a
person with an object thrown or propelled.

                                                                                                           100
   Case 3:19-cv-00212-JAM Document 37-2 Filed 07/02/19 Page 33 of 48
     Case 3:19-cv-00212-WWE Document 26-2 Filed 05/10/19 Page 33 of 48




Threat of force is an action or behavior, expressed or implied, with or without actual physical contact,
which would lead a reasonable person to believe that the actor intended to do the other person physical
harm.

Fighting occurs when two or more individuals are engaged in physical attempts to harm each other.
Although a student may not have instigated an altercation, a student is responsible for fighting if he or
she goes beyond any force necessary to avoid harm and attempts to harm the instigator.

Any violation of this policy may result in dismissal or expulsion from the University.

Recreational Transportation Equipment

Fairfield University prohibits the use of recreational transportation equipment (bicycles, skateboards,
hover boards, skates, scooters, segways, other equipment with wheels, etc.j in all buildings on campus,
including residence halls. Individuals using these items outside of buildings are expected to do so in a
manner that is appropriate, considerate of others, and considerate of college. property. Items that need
to be charged must carry Underwriters' Laboratory (UL) approval for their power cords in order to be
brought/stored in any building.

Right to Privacy

No student shall install or use any device for listening to, observing, photographing, recording,
amplifying, transmitting, or broadcasting sounds or events occurring in any place where the individual or
group involved has a reasonable expectation of being free from unwanted surveillance, eavesdropping,
recording, or observation, unless the student has first obtained the consent of all persons involved.
Preapproval from the Department of Public Safety must be sought for the use of Unmanned Aerial
Device (UAV), Recreational Aerial Vehicle (RAV) and Drone devices.

Sexual Misconduct

Any behavior that constitutes a sexual offense under this section, or the Sexual Misconduct policy set
forth in the "Policies and Procedures" section of this Handbook, will subject the offender to disciplinary
action, up to and including dismissal or expulsion, whether or not criminal charges are filed and without
regard to whether the conduct occurred on or ofif campus. Prohibited conduct includes sexual assault,
attempted sexual assault, indecent exposure, voyeurism, or possession or distribution of illegal
pornography. In addition, sexual assault and other sexual offenses are illegal under Connecticut criminal
statutes and may be prosecuted in a court of law..

Please refer to the Sexual Misconduct Policy contained in the "Policies and Procedures" section of the
Student Handbook for a complete description, philosophy, definitions, process, information, and
resources.

Solicitation

No student or person representing any company is permitted to offer any product or service for
purchase on the campus or in the student residences. Students or student groups are not to solicit funds

                                                                                                        101
   Case 3:19-cv-00212-JAM Document 37-2 Filed 07/02/19 Page 34 of 48
     Case 3:19-cv-00212-WWE Document 26-2 Filed 05/10/19 Page 34 of 48




by letter or in person from individuals, companies, or groups by using the name of the University.
Students or student organizations wishing to raise money through raffles and other means for special
projects must obtain permission from the Office of Conference &Event Management,

Smoking

Smoking is prohibited in all University buildings and facilities. The use of electronic cigarettes,
vaporizors and hookahs are also prohibited in all University buildings and facilities. Consistent with
applicable state law, this prohibition includes ail of the student residences (residence halls, townhouses,
and apartments). In addition, individuals smoking are expected to be at least 30 feet from the building
or whatever greater distance is required so as not to allow smoke to travel back into the building.
Violations of the smoking policy may result in a fine, an educational activity, and/or community service.

Study Abroad

FairField University's Student Conduct Code and the procedures by which it is implemented apply to
students studying abroad. Students found responsible for viloating University policy are subject to
student conduct sanctions including but not limited to immediate withdrawal from the program.

Theft

Students involved in the attempted or actual theft, sale, or possession of property that does not belong
to them (including, but not limited to, such items as dining room equipment, laboratory equipment,
furniture, library books, computer materials, etc., as well as the personal property of another student or
member of the University community), will be subject to disciplinary action and possible arrest and
prosecution by state or federal authorities.

Unauthorized Entry

No person shall enter or attempt to enter any University function or facility without a ticket of admission
or proper authorization. In addition, no individual shall enter or attempt to enter a locked building,
room, office, or area without proper authorization. Furthermore, unauthorized entrance into or
presence in a student room or vehicle is a violation of this policy. Individuals can only enter/exit through
the main gate when other campus gates are closed. Violations of this policy may result in a fine and/or
formal warning.

Weapons, Knives, Firearms, Fireworks, and Projectiles

All weapons are prohibited on University property. The term "weapons" should be understood to
include, but is not limited to, firearms, paint guns, BB guns, air guns, slingshots, bows and arrows,
various kinds of knives other than cooking utensils, and various kinds of martial arts devices capable of
being used as weapons. Facsimiles, replicas, or reproductions of weapons (e.g., "air soft" guns) are also
prohibited. In addition, the possession of fireworks or other dangerous chemicals and propelling any
object in such a way as to endanger safety or property are prohibited.



                                                                                                        102
    Case 3:19-cv-00212-JAM Document 37-2 Filed 07/02/19 Page 35 of 48
     Case 3:19-cv-00212-WWE Document 26-2 Filed 05/10/19                            Page 35 of 48




STUDENT CONDUCT PROCESS

Reports of Incident (ROI)

Any member of the University community may report an alleged violation of University policy or the
student Conduct Code if that member observed the violation or had personal knowledge of it through
means other than hearsay. Students, administrators, faculty, staff, and other members of the University
community who wish to file a report concerning a student's behavior may do so by obtaining a Report of
Incident (R01) form from the Office of Residence Life, the Office of the Dean of Students, or the
Department of Public Safety. If the report concerns a member of the faculty, administration, or staff, a
duplicate copy of the written report of the incident should be submitted to the person's supervisor.

All reports alleging misconduct by a student will be reviewed by the Office of the Dean of Students. If
there is sufficient evidence that a University rule or regulation may have been violated, the accused
student will be notified of a meeting with the dean's staff. The student is required to keep this
appointment. At the initial meeting, the disciplinary process will be explained, the student will be
advised of the alleged violations, and, if applicable, the student will be given the opportunity to choose a
hearing body. If the hearing body chosen or required is an administrative hearing, the initial meeting will
progress into the formal disciplinary hearing. If the alleged violations occurred as a group, then a group
hearing, rather than an individual hearing, may be held. For first-time, minor infractions, and at the
discretion of the Office of the Dean of Students, students may be given the option of confirming their
responsibility in writing in lieu of a hearing/meeting with the dean's office. Sanctions will still apply.

Hearing Bodies

There are three hearing bodies for student conduct cases: (1) administrative (e.g., dean's staff, designee
of the dean's office, such as the Office of Residence Life), (2) the Peer Conduct Board, and (3) the
Student Conduct Board. The Dean of Students delegates members of his or her staff to be the principal
administrators of student conduct matters. The dean or student conduct administrator refers alleged
violations to the appropriate hearing body.

In most cases, alleged violations of policies whose sanctions call for dismissal are referred to the Dean of
Students. The Dean of Students has the discretion to refer a student to an administrative hearing even
when potential sanctions call for dismissal. A student may request an administrative hearing even when
the sanctions could entail dismissal or expulsion; however, the dean can deny that request and refer the
matter to the Student Conduct Board. Alleged violations of a less serious nature are handled through
administrative hearings or may be referred to the Peer Conduct Board.

The student conduct process is intended to serve educational goals as well as to uphold University
policies and the student Code of Conduct. The student conduct process should not be confused with
criminal or civil court proceedings. As such, student conduct hearings are not courts of law and formal
rules of evidence do not apply. Hearings are not open to the public, other members of the University
community, parents, family members, or legal counsel. Student conduct cases are decided based upon
the standard of whether it was more likely than not that the rule or policy was violated. The decisional


                                                                                                        103
   Case 3:19-cv-00212-JAM Document 37-2 Filed 07/02/19 Page 36 of 48
     Case 3:19-cv-00212-WWE Document 26-2 Filed 05/10/19 Page 36 of 48




authority takes into consideration whether the spirit or intent of the rule or policy was violated. In the
determination of sanctions, prior student conduct violations are considered.

Violations of the Student Conduct Code and University policies are sometimes also potential violations
of criminal law. The University reserves the right to initiate or proceed with (and in some instances may
be required by law to proceed with) the disciplinary process against a student, regardless of a pending
criminal investigation, charges, arrest, or prosecution arising aut of the same or a related factual
situation. The dismissal, failure to prosecute, settlement, or reduction in charges of any related criminal
matter shall not be grounds for a challenge to any student conduct matter.

Flow Chart of the Student Conduct Process (PDF)

Office of the Dean of Students

The Office of the Dean of Students has ultimate responsibility for enforcing University rules and
regulations. The dean delegates to the associate dean of students and his or her staff the responsibility
of administering the student conduct process on a daily basis. The dean may also delegate student
conduct process duties to the Office of Residence Life to carry out those functions within the residence
halls under a structure that employs use of administrative staff, Peer Conduct Board representatives,
and/or designated students. In addition, the dean, associate dean, or other members of the dean's staff
have broad authority to act in the best interests of students, the community, and the University. To that
end, the dean or designees) may take immediate action to remove or restrict a student from the
University outside of the student conduct process. If the removal or restriction resulted from alleged
violations of the student Code of Conduct, a hearing would be scheduled as soon as possible to
d etermine the final disposition in the matter. In matters that are not related to student conduct but
rather speak to the health, safety, or welfare of a student or the community, the dean or designees)
may take whatever action necessary to alleviate that concern, up to and including removing the student
from the University.

incases heard by the Student Conduct Board, the Qffice of the Dean of Students receives the Board's
determination of responsibility and the Board's recommendations for sanctions. The dean or designees)
make the final determination. For all student conduct cases, the dean reserves the right to review the
determination of responsibility, as well as sanctions.

The Office of the Dean of Students may refer cases that do not rise to the level of a student conduct
case, but require some type of resolution or action, to another academic or administrative office or
department.

In times of absence, the dean may designate another administrator to respond to cases needing
immediate attention.

Stag Explorers

Stag Explorers is a program that provides an opportunity for first-year students to connect with a peer
mediator or Peer Conduct Board member about a toes-level Code of Conduct policy violation. This
program is offered during the entire academic year and is completely voluntary.

                                                                                                         104
   Case 3:19-cv-00212-JAM Document 37-2 Filed 07/02/19 Page 37 of 48
     Case 3:19-cv-00212-WWE              Document 26-2         Filed 05/10/19      Page 37 of 48




Students who choose this program will participate in non-judgmental, candid dialogue intended to
consider the types of decisions they are making in their lives and challenge them to better understand
their needs, the needs of the Fairfield community, and implications of further conflicts with policy on
their lives within the campus community and beyond.

StagSmart

Stag Smart is a program that provides an opportunity for students living in an upper-class environment
to develop the skills and techniques they need to host smart parties on campus and intervene in
situations where their peers are misusing alcohol. This program is offered to each apartment or
townhouse unit once and is completely voluntary. All residents must participate.

Restorative Mentoring

Restorative Mentoring is a disciplinary sanction program that encourages and provides an opportunity
for dialogue, reflection, and conversation in the areas of student behavior, moral development,
responsible community participation, and our Jesuit Mission.

Students meet with the director of restorative mentoring on a regular basis to reflect intentionally about
their choices. Students will be encouraged and learn how to make decisions more aligned with our Jesuit
mission and their personal values.

Student Conduct Board

The Student Conduct Board is a hearing body for alleged violations that, by themselves, could result in a
student's dismissal from the University. When classes are in session, the board is afive-member body
consisting of two voting students, one voting academic dean, assistant dean, or academic administrator,
one voting faculty member, and anon-voting chairperson. When classes are not in session, or if the
regular board members are not available, a board of four voting administrators and anon-voting
chairperson may be constituted.

Board members are individuals known for their integrity and commitment to the standards governing
the University community. Board appointments are made by the senior vice president for student
affairs, who may solicit nominations or recommendations from the representative sector. The faculty
representatives) are nominated by the general faculty and serve two-year terms. Once a faculty
member has been appointed to the board, he or she may serve indefinitely as an alternate member. The
student members of the board are selected from the Peer Conduct Board. The chairperson serves a
three-year, renewable term. if an academic dean or faculty member is not available, an administrator
can substitute the position on the board.

Any member of the board may exempt himself or herself from hearing a case if he or she feels that
personal involvement or another conflict of interest may affect his or her judgment. An alternate will
then fill the vacancy. If a board member fails to perform his or her responsibilities, the board may
request, by a unanimous vote of the other members, that the vice president for student affairs
terminate the member's appointment and appoint an alternate or new member to fill the vacancy.


                                                                                                         105
    Case 3:19-cv-00212-JAM Document 37-2 Filed 07/02/19 Page 38 of 48
     Case 3:19-cv-00212-WWE Document 26-2 Filed 05/10/19 Page 38 of 48




Student Conduct Board Hearing Procedures

The hearing shall be conducted in accordance with the students' rights published in this Handbook. A
student conduct administrator presents the alleged violation(s). Unless otherwise provided for and/or
required by federal or state law, the respondent student or the accused may request the assistance of
an advisor who is a member of the University community. The chairperson presides over the hearing
and determines all procedural matters and the relevancy of the testimony and evidence available.

The board members review the available relevant documents. The members then question those
students or members of the community appearing at the hearing, as well as the respondent student,
unless he or she elects not to participate or respond to questions. The student conduct administrator
and the respondent student (or his or her advisor) and the complainant (or his or her advisor) may
submit relevant questions which were not previously covered to the student conduct board chair.

The board deliberates in closed session and determines whether or not the student is responsible for
the alleged violation(s). The student conduct administrator is present during the deliberations to offer
any assistance as requested by the board. A simple majority of the voting board members is sufficient
for determining a student's responsibility for violations. If less than a simple majority vote finds that the
student was responsible or there is a tie vote, the determination shall be that the student is not
responsible for the violation(s).

If a student is responsible, the board shall receive the record of any previous student conduct violations
and sanctions and any other information relevant to recommending sanctions. The board members then
deliberate and vote on a recommendation for sanctions. A simple majority is necessary for all
recommended sanctions, except that a recommendation to dismiss or expel a student from the
University must be unanimous.

Board members are required to maintain confidentiality as to student disciplinary records, the
deliberations, and votes taken, and shall not discuss the proceedings with anyone except in their
deliberations with other board members and in communicating their decision and recommendation to
the Office of the Dean of Students.

Discrimination, Harassment &Sexual Misconduct (DHSM) Board

A formal complaint brought under the Non-Discrimination and Harassment Policy by a student against
another student or student group/organization, or a formal complaint brought under the Sexual
Misconduct Policy should be in writing, and should be submitted to the .Office of the Dean of Students,
the Qepartment of Public Safety, or the Title IX Complaince Coordinator. The Discrimination, Harassment
& Sexual Misconduct Board (DHSM Board) is a subset of the Student Conduct Board. Unlike the Student
Conduct Board, the DHSM Baard is afour-member body consisting of one voting academic dean,
assistant dean or academic administrator, one voting faculty member, one administrator, and a non-
voting chairperson. If an academic dean or faculty member is not available, an administrator can
substitute the position on the board.

As a subset of the Student Conduct Board, DHSM Board members draw from the same pool of
individuals designated to serve on Student Conduct Boards, except that DNSM Board members are

                                                                                                          106
   Case 3:19-cv-00212-JAM Document 37-2 Filed 07/02/19 Page 39 of 48
     Case 3:19-cv-00212-WWE Document 26-2 Filed 05/10/19 Page 39 of 48




specifically designated and undergo appropriate training to assist in the processing of formal complaints
by students against students alleging discrimination, harassment (including sexual harassment), and
sexual assault. As a subset of the Student Conduct Board, the DHSM Board follows the same procedures
followed by the Student Conduct Board and set forth in the Student Handbook, except for differences in
the appeal process which are described more fully in this policy. In executing its functions, particularly in
the area of non-sexual harassment complaints, the DHSM Board is guided by the principles set forth in
and relationship between this Discrimination and Harassment Policy and the principles set forth in the
Academic Freedom and Freedom of Expression policies. (The DHSM Board is also designated to hear
formal complaints brought by students against other students under the University's Sexual Misconduct
Policy).

See the "Policies and Procedures" pages.

Peer Conduct Board

The Peer Conduct Board enables all students to undertake the responsibility of self discipline. Selected,
trained, and charged by the Office of the Dean of Students, the Peer Conduct Board can serve as a
student conduct hearing body for alleged violations that could result in a penalty of less severity than
dismissal. The dean or designees) may refer cases to the Peer Conduct Board or accept a student's
request to have the Peer Conduct Board hear his or her case.

Peer Mediation

Peer mediation is a voluntary option for students who make informal complaints to the Office of the
Dean of Students. The program offers trained student mediators who help other students resolve
conflicts. The mediator facilitates communication and. helps explore new ideas. The parties to the
conflict make all final decisions about the outcome. Students create their own solutions with the
mediator's guidance.

Appeals

Students may appeal a disciplinary adjudication within seven business days from the date the student is
informed of the original decision. The appeal must be in writing and submitted to the senior vice
president for student affairs. The student shall be advised in writing of the decision on the appeal within
14 business days. If the vice president is unable to respond within 14 business days of the receipt of the
appeal, the senior vice president shall notify the student in writing and provide an estimated timeframe
in which the appeal will be decided.

Appeals may be made by the complainant or the respondent on the basis of newly discovered evidence
that was not available at the time of the original disciplinary hearing, or based upon a substantial error
in the disciplinary proceedings. Severity of the sanctions) imposed is not grounds for an appeal.

An appeal does not postpone the imposition of sanctions. If the appeal is granted, the decision either
will be set aside or the senior vice president may send the matter back to the appropriate hearing body
for further adjudication. The decision of the senior vice president upon appeal is final.


                                                                                                          107
   Case 3:19-cv-00212-JAM Document 37-2 Filed 07/02/19 Page 40 of 48
     Case 3:19-cv-00212-WWE Document 26-2 Filed 05/10/19 Page 40 of 48




Student Rights

Fairfield University respects the dignity and rights of each of its students. In all disciplinary cases,
students are asked to review their rights and are given the opportunity to ask questions.

Rights of the Respondent

    1. The right to review the information against him or her, including the nature of the alleged
       violations, the documentation of those violations, and the names of adverse witnesses and the
       information they provided.

    2. The right to present one's case and to rebut unfavorable inferences that might be drawn.


        The right to present the information of any qualified and competent witness who has direct,
        personal knowledge of the incident or conduct in question. Unless otherwise provided for
        and/or required by federal or state laws, the accused may request the assistance of an advisor
        who is a member of the University community. For Student Conduct Board hearings, the witness
        must submit a written statement at least 48 hours prior to the hearing before the witness will
        be allowed to appear at the hearing.

    4. The right to be absent from a hearing without excuse. However, the case will be heard without
       the student present and a decision rendered based upon the evidence or information available.

    5. The right to be advised of the result of the hearing and the rationale for the decision within
       three business days for DHSM cases.

    6. Unless otherwise provided for and/or required by federal or state laws, the respondent may
       request the assistance of an advisor who is a member of the University community (faculty,
       staff, or fellow student). The advisor serves as a support person and will offer assistance to the
       student before and during the hearing. The advisor may not address the board; however, he or
       she can ask questions of the witnesses if these questions are relevant to the case and have not
       been asked before.

    7. If the case is heard by the Student Conduct Board, the student has the right to delay the
       scheduling of a hearing date for up to five days if a legitimate excuse has been established in the
       opinion of the dean of students. If the case is heard by the Peer Conduct Board or student
       conduct administrator, the student has the right to delay the scheduling of a hearing date for up
       to three days if a legitimate excuse has been established in the opinion of the dean of students.

Rights of the Complainant

    1. The right to meet with the Office of the Dean of Students to discuss the student conduct
       process.



                                                                                                           108
   Case 3:19-cv-00212-JAM Document 37-2 Filed 07/02/19 Page 41 of 48
    Case 3:19-cv-00212-WWE Document 26-2 Filed 05/10/19 Page 41 of 48




   2. The right to be advised of the date, time, and location of the student conduct hearing and to
      request rescheduling for good cause, if the case is being heard by the Student Conduct Board.
   3. Unless otherwise provided for and/or required by federal or state laws, the complainant may
      request the assistance of an advisor who is a member of the University community (faculty,
      staff, or fellow student). The advisor serves as a support person and will offer assistance to the
      student before and during the hearing. The advisor may not address the board; however, he or
      she can ask questions of the witnesses if these questions are relevant to the case and have not
      been asked before.

   4. The right to appear as a witness at student conduct hearings and be the afforded the
      opportunity to make an opening statement.

   5. The right to decline to appear or remain anonymous with knowledge that such action could
      result in dismissal of the alleged violations for lack of evidence or information.

   6. The right to submit a written impact statement to the Office of the Dean of Students, Student
      Conduct Board, or Peer Conduct Board for consideration while determining sanctions.

   7. The right to be informed of relevant sanctions imposed upon the responsible student within
      three business days of the hearing.

    8. Upon written request, the Office of the Dean of Students will disclose to the complainant of a
       crime of violence or a sex offense, (or the complainant's next of kin if the complainant dies as a
       result of the crime or offense) the final results of the University's conduct code proceedings
       dealing with that specific crime or offense within three business days of the hearing.

Student Conduct Records

Student conduct records are maintained by the Office of the Dean of Students. Any student has a right
to see his or her own record. Summaries of student conduct records will be provided to the student
upon written request. Effective as of 2007-2008, student conduct records will be maintained for seven
years after graduation, anticipated graduation date, or last date of attendance, unless there is sufficient
reason to keep a record longer (e.g., pending criminal or civil litigation). In matters resulting in
separation from the University (i.e., Dismissal or Expulsion), or allegations unresolved following the
withdrawal of a student, conduct records may be kept indefinitely.

The Family and Educational Rights and Privacy Act (FERPA) defines legitimate access to student records.
Student conduct records are not shared beyond the Office of the Dean of Students, except with those at
the University with a legitimate "need to know." Student privacy is taken most seriously. In enforcing its
policies including its policies of Sexual Misconduct, Fairfield University at times will be governed by state
and federal regulations. In these instances of compliance, FERPA is not violated.

FERPA does make exceptions for disseminating information to students' parents or legal guardians. By
way of example, parents of students under the age of 21 will be notified of behavior determined to be in
violation of Fairfield's alcohol or drug policies. Such notification occurs at the conclusion of the student
conduct process.

                                                                                                         109
    Case 3:19-cv-00212-JAM Document 37-2 Filed 07/02/19 Page 42 of 48
     Case 3:19-cv-00212-WWE               Document 26-2         Filed 05/10/19      Page 42 of 48




Further, the OfFice of the Dean of Students reserves the right to notify parents or guardians in the event
of a health or safety emergency regarding their student. Additionally, upon written request, the Office
of the Dean of Students will disclose to the complainant of a crime of violence or anon-forcible sex
offense (or the complainant's next of kin if the complainant dies as a result of the crime or offense) the
final results of the University's conduct code proceedings dealing with that specific crime or offense,

Release of Student Conduct Records

When a student or former student provides written consent for the University to disclose their student
conduct record to a person or entity outside the University, (examples include an application for
employment, graduate school, transfer to another University), Fairfield discloses information related to
conduct that resulted in the following administrative or academic statuses: Disciplinary Probation,
Deferred Dismissal, Dismissal, Expulsion, and Withdrew with Pending Alleged Violations. Unless a
student or former student otherwise directs the University in writing, or an exception recognized under
FERPA applies, Fairfield University does not disclose to persons or entities outside the University student
conduct matters that did not result in such outcomes. When the University responds to external
conduct record requests, the response includes information explaining the student conduct records
release policy. Conduct outcomes other than Disciplinary Probation; Deferred Dismissal, Dismissal or
Expulsion are generally not applicable or appropriate for distribution beyond the University community;
however, students are encouraged to be forthright if an employer, professional licensure request, etc.
asks questions about the student's conduct at Fairfield University.

Under FERPA, a student may also inspect and review their conduct record by submitting a written
request to the bean of Students Office. For more information about the Family Educational Rights and
Privacy Act (FERPA), please visit the Registrar's website at
https://www.fairfield.edu/academics/academicresources/registrarsoffice/ferpa{

Sanctions

Disciplinary sanctions are intended to offer educational correctives to unacceptable behavior. For some
infractions, the University has prescribed minimum or maximum sanctions (e.g., violation of alcohol or
drug policies). The sanctions imposed will be determined based upon the severity of the infraction, the
student's prior record, and any other relevant circumstances. Failure to comply with sanctions is itself a
violation of University policy and may result in probation, a hold placed on student records, and/or
dismissal.

Possible sanctions include, but are not limited to:

Alcohol/Drug Education: Required attendance and participation in wellness classes.

Community Service: Anumber of hours of service to the University or the community. Service hours
must be completed within the imposed timeframe.

Deferred Dismissal: A period of time during which a student is no longer in good standing with the
University and will be required to adhere to specific requirements and conditions in order to remain
enrolled. Failure to comply with the requirements or conditions will result in an immediate dismissal

                                                                                                        110
   Case 3:19-cv-00212-JAM Document 37-2 Filed 07/02/19 Page 43 of 48
     Case 3:19-cv-00212-WWE Document 26-2 Filed 05/10/19 Page 43 of 48




from the University for a period of time, and additional sanctions may be applied. Any subsequent
violations may also result in dismissal, expulsion, or the loss of other privileges including, but not limited
to, nn-campus housing or attendance and participation in university programs and activities.
Parents/guardians and academic deans will be notified.

Disciplinary Probation: A probationary status with the University that means the student is not in good
standing with the University because of his or her behavior. Disciplinary probation is intended to reflect
the seriousness of the student's misconduct. The student cannot hold a leadership position in any
recognized student organization or athletic team and may be restricted from participating in University
activities, including varsity athletics or club sports, and representing the University. Most importantly,
further infractions while on probation will likely result in dismissal or expulsion. Disciplinary probation
will continue for a minimum of two full academic semesters, unless the student is placed on probation
before the halfway point of a particular semester. In those situations, probation will continue for the
duration of that semester and one additional full semester. Probationary periods end only with the
conclusion of regular academic semesters.

Dismissal: Withdrawal from the University for disciplinary reasons that is an interruption in progress
towards a degree for an indefinite period of time that does allow the student to reapply to the
University in the future. Students who have been dismissed from the University will be expected to
remain away for at least a full semester (fall or spring). While dismissed you may not be on campus,
property operated by the University or attend any university-sponsored event for any reason without
prior approval from the Office of the Dean of Students and is subject to arrest for trespassing. If a
dismissed student has a need to come to campus, a request must be made to and approval given by the
Department of Public Safety or the Office of the Dean of Students at least 48 hours in advance. Credits
earned at another institution while dismissed cannot be transferred and applied toward a Fairfield
degree.

Drug Testing: Random drug testing at the student's expense. The results of such tests will be reported to
the Office of the Dean of Students.

Educational Project: A writing assignment or research project related to the unacceptable behavior.

Expulsion: Withdrawal~from the University for disciplinary reasons that is permanent and prohibits the
student from reapplying to the University in the future or earning a degree from any of its colleges or
schools. Under expulsion, the student is not welcome on campus.

Fines, Fees or Restitution: A payment to the University or to an individual for unacceptable behavior or
physical damage caused. Fine monies paid to the University are deposited into a restricted budget,
administered by the Office of the Dean of Students, to support student life initiatives. They are not part
of the University's general fund. Restitution is used to cover the direct cost associated with repairs or
replacement items. Fines must be paid within 20 days of their issuance.

Formal Warning Status: A formal warning status that will continue for a minimum of one full academic
semester, unless the sanction takes place before the halfway point of a parkicular semester. In those
situations, the formal warning status will continue for the duration of that semester only. Further
infractions while on warning status will result in disciplinary probation.

                                                                                                           111
   Case 3:19-cv-00212-JAM Document 37-2 Filed 07/02/19 Page 44 of 48
     Case 3:19-cv-00212-WWE Document 26-2 Filed 05/10/19 Page 44 of 48




Housing Change: A required move from one room to another, from an apartment or townhouse to a
residence hall room; a revocation of off-campus or commuter status and return to an on-campus
housing location; or a removal from campus housing for a stated period of time. If removed from
campus housing, a student may not live in or visit University-owned residences.

Housing Probation: A notice that their current housing status is on probation and any future violation
could result in loss of housing or change of assignment.

No-Contact Order: An order prohibiting a student from having contact, including but not limited to,
physical, written, verbal, third-party, and/or electronic contact, with another student for a specified
period of time.

Referrals: A referral for evaluation and/or counseling to individuals or organizations considered helpful
to the student. Attendance or participation at such referrals, as well as recommendations for further
evaluation or action, will be reported to the Office of the Dean of Students.

Restriction: A restriction from entering a particular residence hall(s), townhouses}, apartment(s), or an
individual floor; or a limitation or restriction on being able to live in townhouses, apartments, or as off-
campus boarders, or participating in housing lotteries.

Warning: Notice to a student indicating a behavior has or may have violated University policy or
standards, and that repeated behavior and future violations may be subject to further disciplinary
action.

State and Federal Alcohol and Drug Laws

State Law

Connecticut has enacted laws that prohibit the sale, gift, offer, and illegal possession of various types of
drugs. These state laws mandate minimum prison sentences, including five years for the manufacture,
distribution, sale, gift, offer, or possession with intent to sell any of the following by a non-drug
dependent person:

    •   one ounce or more of heroin, methadone, or cocaine;
    •   one-half gram or more of cocaine in a free-base form;
    •   five milligrams or more of lysergic acid diethylamide (LSD);
    •   any narcotic, hallucinogenic, or amphetamine-type substance (for first-time offenders);
    •   one kilogram or more of cannabis-type substance, including marijuana (for first-time offenders).

A conviction of any of the aforementioned offenses involving a minor or occurring within close proximity
to an elementary or secondary school, housing project, or day care center elicits even harsher sanctions.
These penalties include mandatory sentences iii addition to the above mandatory sentences:

    •   Two years for the distribution, sale, offer, or gift of any controlled substance to a person under
        18 years of age, as long as the provider is at least two years older than the recipient;


                                                                                                          112
   Case 3:19-cv-00212-JAM Document 37-2 Filed 07/02/19 Page 45 of 48
        Case 3:19-cv-00212-WWE Document 26-2 Filed 05/10/19 Page 45 of 48




    •    Three years for the manufacture, distribution, sale, transport, possession with intent to sell,
         dispensation, offer, or gift of any controlled substance within 1,500 feet of an elementary
         school, housing project, or day care center;
    •    Three years for employing, hiring, using, persuading, inducing, enticing, or coercing a person
         under 1$ years of age toviolate adrug-related statute.

In addition to the aforementioned laws regarding the manufacture and distribution of drugs,
Connecticut has enacted strict penalties for the illegal possession of drugs. First-time offenders may be
sentenced up to seven years in prison and/or fined not more than $50,000 for the possession of any
quantity of a narcotic, including cocaine, morphine, or heroin. Possession of any quantity of a
hallucinogen, such as LSD, or of four ounces or more of marijuana, may result in a sentence of up to five
years in prison and/or a $2,000 fine. One year in prison and/or a $1,000 fine is authorized for the
possession of less than four ounces of marijuana or any quantity of other controlled substances, such as
amphetamines or barbiturates.

A conviction for the possession of drugs within 1,500 feet of an elementary or secondary school or day
care center will result in three years of imprisonment. This penalty is in addition to any other penalties
and consecutive to any other terms of imprisonment that may be imposed.

Connecticut has also enacted laws regarding the distribution, possession, and consumption of alcohol.
One such law prohibits the sale, shipment, delivery, or gift of alcoholic liquor to a minor. The penalty for
this crime includes up to 18 months in prison and/or a fine of not more than $1,500. Any person who
induces a minor to procure alcohol from an authorized seller of alcohol faces up to one year
imprisonment and/or a fine not to exceed $1,000. Furthermore, a fine of between $20Q and $500
and/or 30 days imprisonment may be imposed for using a fake or altered personal identification, using
another person's identification, or making a false statement in connection with the attempt to purchase
alcohol. Any minor who possesses alcohol in a public place may be fined between $200 and $500, unless
that minor is accompanied by a guardian or spouse at the time of possession or possesses the alcohol by
order of a physician.

Connecticut has also enacted drunk driving laws that are strictly enforced. Individuals may not operate a
vehicle when they are under the influence of any drug or alcohol. A person may be convicted if he
operates a motor vehicle while having an "elevated blood alcohol content," which means a ratio of
alcohol in the blood of .OS% or higher, by weight. A first conviction for driving under the influence
mandates a fine of between $500 and $1,000, imprisonment of between 48 hours and 6 months, of
which 48 hours is a mandatory minimum, and suspension of driving privileges for one year. Subsequent
conviction of driving under the influence within 10 years after a prior conviction for the same offense
could result in fines of between $1,000 and $4,000, imprisonment of 120 days to two years, of which
120 days is a mandatory minimum, and suspension of driving privileges for three years.

Laws are constantly enacted and revised. Recent revisions and additions to the Connecticut General
Statutes may be found online at www.cslib.org/psaindex.htm. Students should refer to this resource, as
well as the Connecticut General Statutes, for the most accurate and up-to-date information.

Federal Law


                                                                                                           113
   Case 3:19-cv-00212-JAM Document 37-2 Filed 07/02/19 Page 46 of 48
     Case 3:19-cv-00212-WWE Document 26-2 Filed 05/10/19 Page 46 of 48




The United States has enacted drug trafficking laws and penalties, which are contained in Title 21 of the
United States Code, These laws impose sanctions (outlined below) for the manufacture, distribution,
possession with intent to manufacture or distribute, and simple possession of drugs.
These penalties may be doubled when any of the aforementioned acts are committed within 1,000 feet
of an elementary, secondary, or vocational school; a college, junior college, or university; or a
playground ar public housing facility. The penalties may be doubled if the act is committed within 100
feet of a youth center, public swimming pool, or video arcade. Penalties may also be doubled when an
individual over the age of 18 distributes drugs to a person under 21; employs, uses, induces, or coerces a
person under 18 to violate federal drug laws or to assist the individual to avoid detection for his own
violations of federal drug laws; or receives drugs from a person under 18 who is not an immediate family
member,

Penalties may be tripled if an individual over 21 years of age coerces a person under 18 to distribute,
possess with intent to distribute or manufacture, or assist the individual to do the same, a drug within
1,000 feet of an elementary, secondary, or vocational school; a college, junior college, or university or
playground or public housing facility. Penalties may be tripled if the act is committed within 100 feet of a
youth center, public swimming pool, or video arcade,

Distribution of a drug by one who is over 18 to a person under 18 can result in a prison sentence of up to
five years and/or a fine of not more than $50,000. Finally, conspiracy to commit any of the above drug-
related offenses carries the same penalties regardless of whether the conspiracy is successful.

Updates regarding federal drug trafficking laws can be found at the Drug Enforcement Agency's website
at www.usdoi.gov/dea/index.htm.

Finding Help with Regard to Alcohol, Drugs, Eating Disorders, or Gambling

There are many resources where students can seek help. Following is a list of University offices and
other organizations that can help students with questions about or problems with alcohol, drugs, eating
disorders, and gambling.

Alcohol and Other Drugs

The extent of drinking and drug use on campus varies widely, and many college students do not abuse
alcohol or drugs. Nevertheless, alcohol and drugs are part of many college environments, and when
coupled with other risky behaviors, can be problematic for students. There are many resources both on
campus and off where students can find assistance for these issues.

University Resources

Counseling &Psychological Services
John C. Dolan Hall
203-254-4000, ext. 2146

Fairfield University Substance Abuse Program includes substance abuse assessments and group
experiences
203-254-4000, ext. 4166
                                                                                                        114
   Case 3:19-cv-00212-JAM Document 37-2 Filed 07/02/19 Page 47 of 48
     Case 3:19-cv-00212-WWE Document 26-2 Filed 05/10/19 Page 47 of 48




Campus Ministry
Egan Chapel of St. Ignatius Loyola
203-254-4000, ext. 2550

Office of the Dean of Students
Barone Campus Center, 4th floor
203-254-4211

* On-call 24-hours a day, seven days a week for emergencies, and can be reached through the
Department of Public Safety at 203-254-409Q

Off-Campus Resources

Fairfield Counseling Services
125 Penfield Road
Fairfield, CT 06824
203-255-5777

Alcoholics Anonymous
203-333-5804
w ww.alcoholics-anonvmous.or

Narcotics Anonymous
800-627-3543
www.na.or~

Eating Disorders

Health care professionals from the Health Center and Counseling &Psychological Services develop and
oversee an individualized treatment plan and a range of integrated services for students with Anorexia
Nervosa, Bulimia Nervosa, compulsive overeating, over-exercising and body image concerns. Services
include individual therapy, medical monitoring (vital signs, weight, blood work) nutrition counseling,
psychiatric assessments, medication management, and community referrals.

University Resources

Eating Disorder Treatment Team
Counseling &Psychological Services
203-254-4000, ext. 2146

Student Health Center
203-254-4000, ext. 2241

Off-Campus Resources

Cail Counseling &Psychological Services at 203-254-4000, ext. 2146 for local referrals
                                                                                                    115
   Case 3:19-cv-00212-JAM Document 37-2 Filed 07/02/19 Page 48 of 48
     Case 3:19-cv-00212-WWE Document 26-2 Filed 05/10/19 Page 48 of 48




Gambling

Gambling can lead to significant problems and even addiction. Signs of problem gambling include
gambling alone; minimizing and concealing the extent of gambling, or arguing with family members
about financial difficulties. Help is available for problem gambling. Treatment options may involve a
combination of individual/group therapy, family therapy, financial recovery counseling, and/or
psychiatric medications. Sufferers can reduce the role of gambling in their lives and learn to cope with
their problems more productively.

University Resources

Counseling &Psychological Services
John C. Dolan Hall
203-254-4000, ext. 2146

Off-Campus Resources

Positive Directions
420 Post Road, West
Wesfiport, CT Q6880
203-227-7644, ext. 126

Gambler's Anonymous
Hotline:1800-266-1908
w ww.Qamblersanonymous.or~

Connecticut Council on Problem Gambling
47 Clapboard Hill Road
Guilford, CT 06437
203-453-0138

Help Line: 800-34-NOBET
www.ccpg.org




                                                                                                       116
